 

Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published Deal CUSIP: 03785AAK8

Published Revolver CUSIP: 03785AAL6

Published Term A-1 CUSIP: 03785AAM4

Published Term A-2 CUSIP: 03785AAN2

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 27, 2018

 

among

 

APPLE HOSPITALITY REIT, INC.,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF
APPLE HOSPITALITY REIT, INC.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

KEYBANK NATIONAL ASSOCIATION

 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent 

 

REGIONS BANK,

as Managing Agent

 

and

 

The Lenders and Letter of Credit Issuers Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

KEYBANC CAPITAL MARKETS,
WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

KEYBANC CAPITAL MARKETS
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Section

Page

   

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

46

1.03

Accounting Terms

47

1.04

Rounding

48

1.05

Times of Day; Rates

48

1.06

Letter of Credit Amounts

48

 

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

48

2.01

Committed Loans

48

2.02

Borrowings, Conversions and Continuations of Committed Loans

49

2.03

Letters of Credit

51

2.04

Swing Line Loans

62

2.05

Prepayments

65

2.06

Termination or Reduction of Commitments

66

2.07

Repayment of Loans

67

2.08

Interest

67

2.09

Fees

68

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

69

2.11

Evidence of Debt

69

2.12

Payments Generally; Administrative Agent’s Clawback

70

2.13

Sharing of Payments by Lenders

72

2.14

Extension of Revolving Credit Maturity Date

73

2.15

Increase in Facilities

74

2.16

Cash Collateral

77

2.17

Defaulting Lenders

78

2.18

Surge Periods.

81

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

81

3.01

Taxes

81

3.02

Illegality

86

3.03

Inability to Determine Rates

87

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

88

3.05

Compensation for Losses

89

3.06

Mitigation Obligations; Replacement of Lenders

90

3.07

LIBOR Successor Rate

91

3.08

Survival

92

 

 

Article IV. CONDITIONS PRECEDENT TO Credit Extensions

92

4.01

Conditions of Initial Credit Extension

92

4.02

Conditions to all Credit Extensions

94

 

 

 

i

--------------------------------------------------------------------------------



 

 

Article V. REPRESENTATIONS AND WARRANTIES

95

5.01

Existence, Qualification and Power

95

5.02

Authorization; No Contravention

95

5.03

Governmental Authorization; Other Consents

96

5.04

Binding Effect

96

5.05

Financial Statements; No Material Adverse Effect

96

5.06

Litigation

96

5.07

No Default

97

5.08

Ownership of Property; Liens

97

5.09

Environmental Compliance

97

5.10

Insurance

97

5.11

Taxes

97

5.12

ERISA Compliance

98

5.13

Subsidiaries; Equity Interests; Loan Parties

99

5.14

Margin Regulations; Investment Company Act

99

5.15

Disclosure

99

5.16

Compliance with Laws

99

5.17

Taxpayer Identification Number

100

5.18

Intellectual Property; Licenses, Etc.

100

5.19

Beneficial Ownership

100

5.20

Solvency

100

5.21

REIT Status

100

5.22

Unencumbered Eligible Properties

100

5.23

Casualty; Etc.

100

5.24

OFAC; Anti-Money Laundering; Anti-Corruption Laws; Sanctions

100

5.25

EEA Financial Institution

101

 

 

Article VI. AFFIRMATIVE COVENANTS

101

6.01

Financial Statements

101

6.02

Certificates; Other Information

102

6.03

Notices

104

6.04

Payment of Obligations

106

6.05

Preservation of Existence, Etc.

106

6.06

Maintenance of Properties

106

6.07

Maintenance of Insurance

106

6.08

Compliance with Laws

106

6.09

Books and Records

106

6.10

Inspection Rights

107

6.11

Use of Proceeds

107

6.12

Additional Unencumbered Eligible Properties and Guarantors

107

6.13

Compliance with Environmental Laws

108

6.14

Further Assurances

108

6.15

Maintenance of REIT Status

109

6.16

Material Contracts

109

6.17

Business Operations

109

6.18

Distributions of Income

109

6.19

Anti-Corruption Laws

109

 

 

 

ii

--------------------------------------------------------------------------------



 

 

Article VII. NEGATIVE COVENANTS

109

7.01

Liens

109

7.02

Investments

110

7.03

Indebtedness

110

7.04

Fundamental Changes

110

7.05

Dispositions

111

7.06

Restricted Payments

112

7.07

Change in Nature of Business

112

7.08

Transactions with Affiliates

112

7.09

Burdensome Agreements

112

7.10

Use of Proceeds

113

7.11

Financial Covenants

113

7.12

Accounting Changes

113

7.13

Amendments of Organization Documents

114

7.14

Sanctions

114

7.15

Compliance with Environmental Laws

114

7.16

Management Status

114

7.17

Anti-Corruption Laws

115

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

115

8.01

Events of Default

115

8.02

Remedies Upon Event of Default

117

8.03

Application of Funds

118

 

 

Article IX. ADMINISTRATIVE AGENT

119

9.01

Appointment and Authority

119

9.02

Rights as a Lender

120

9.03

Exculpatory Provisions

120

9.04

Reliance by Administrative Agent

121

9.05

Delegation of Duties

121

9.06

Resignation of Administrative Agent

122

9.07

Non-Reliance on Administrative Agent and Other Lenders

123

9.08

No Other Duties, Etc.

123

9.09

Administrative Agent May File Proofs of Claim

124

9.10

Guaranty Matters

124

9.11

Lender Swap Contracts

124

9.12

Lender Representations Regarding ERISA

125

 

 

Article X. CONTINUING GUARANTY

127

10.01

Guaranty

127

10.02

Rights of Lenders

128

10.03

Certain Waivers

128

10.04

Obligations Independent

128

10.05

Subrogation

128

10.06

Termination

129

10.07

Subordination

129

10.08

Stay of Acceleration

129

 

 

iii

--------------------------------------------------------------------------------



 

10.09

Condition of the Loan Parties

130

10.10

Releases of Guarantors

130

10.11

Contribution

131

10.12

Keepwell

132

 

 

Article XI. MISCELLANEOUS

133

11.01

Amendments, Etc.

133

11.02

Notices; Effectiveness; Electronic Communications

135

11.03

No Waiver; Cumulative Remedies; Enforcement

137

11.04

Expenses; Indemnity; Damage Waiver

138

11.05

Payments Set Aside

140

11.06

Successors and Assigns

140

11.07

Treatment of Certain Information; Confidentiality

145

11.08

Right of Setoff

147

11.09

Interest Rate Limitation

147

11.10

Counterparts; Effectiveness

147

11.11

Survival of Representations and Warranties

148

11.12

Severability

148

11.13

Replacement of Lenders

148

11.14

Governing Law; Jurisdiction; Etc.

149

11.15

Waiver of Jury Trial

150

11.16

No Advisory or Fiduciary Responsibility

150

11.17

Electronic Execution of Assignments and Certain Other Documents

151

11.18

USA PATRIOT Act

151

11.19

ENTIRE AGREEMENT

152

11.20

Existing Notes

152

11.21

Amendment and Restatement

152

11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

152

 

 

 

SCHEDULES

 

 

2.01

Commitments, Applicable Percentages and Sublimits

 

5.05

Supplement to Financial Statements

 

5.12(d)

Pension Plans

 

5.13

Subsidiaries; Jurisdiction of Incorporation/Organization and Principal Place of
Business

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices; Taxpayer
Identification Numbers

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C

Revolving Credit Note

 

D-1

Term A-1 Note

 

D-2

Term A-2 Note

 

 

 

iv

--------------------------------------------------------------------------------



 

E

Compliance Certificate

 

F-1

Assignment and Assumption

 

F-2

Administrative Questionnaire

 

G

Joinder Agreement

 

H

U.S. Tax Compliance Certificates

 

I

Solvency Certificate

 

J

Designation Notice

 

 

 

 

 

 

v

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of July 27, 2018, among APPLE HOSPITALITY REIT, INC., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party hereto, as Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), each L/C Issuer from
time to time party hereto, and BANK OF AMERICA, N.A., as Administrative Agent
and Swing Line Lender.

 

The Borrower and certain subsidiaries of the Borrower are party to that certain
Amended and Restated Credit Agreement, dated as of May 18, 2015, with certain
financial institutions and Bank of America, N.A., as administrative agent, as
amended through but excluding the date hereof (as so amended, the “Existing
Credit Agreement”). The parties hereto now wish to amend and restate the
Existing Credit Agreement in its entirety, but not as a novation, on the terms
and subject to the conditions hereinafter set forth.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is amended
and restated in its entirety as follows:

 

Article I.      DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Adjusted Consolidated EBITDA” means, for any period, an amount equal to
(a) Consolidated EBITDA for such period, minus (b) the aggregate FF&E Reserves
for all Real Estate for such period, minus (c) the Consolidated Group Pro Rata
Share of an amount equal to four percent (4%) of all revenues and receipts of
any kind derived by Unconsolidated Affiliates from owning or operating real
property for such period.

 

“Adjusted NOI” means, with respect to any Real Estate as of any date of
determination and for a given period, an amount equal to (a) the Net Operating
Income of such Real Estate, minus (to the extent not reflected as a reduction to
Net Operating Income) (b) the greater of (i) actual franchise fees paid in
respect of such Real Estate and (ii) an amount equal to four percent (4%) of the
Gross Revenues from such Real Estate, minus (c) the FF&E Reserve for such Real
Estate, in each case for the then most recently ended period of four consecutive
fiscal quarters of the Borrower; which amount will be adjusted, if specifically
required, to reflect subsequent events or conditions on a Pro Forma Basis;
provided, that solely for purposes of calculating Unencumbered Real Estate
Value, the Adjusted NOI of any Unencumbered Eligible Property that has at the
time of determination been owned or ground leased pursuant to an Eligible Ground
Lease by the Borrower or a Subsidiary thereof for less than four full fiscal
quarters and has Net Operating Income for the four full fiscal quarters
immediately prior to any date of determination (including, to the extent
applicable, periods prior to the ownership thereof by the Borrower or a
Subsidiary) shall be calculated on a Pro Forma Basis; provided, further, that
solely for the purposes of calculating Unencumbered Real Estate Value, with
respect to any Unencumbered Eligible Property that has at the time of
determination been owned or ground

 

--------------------------------------------------------------------------------



 

leased pursuant to an Eligible Ground Lease by the Borrower or a Subsidiary
thereof for less than four full fiscal quarters and that does not have Net
Operating Income for the four full fiscal quarters immediately prior to any date
of determination, the Adjusted NOI for such Unencumbered Eligible Property for
the fiscal quarter in which such acquisition was made and the first full three
fiscal quarters following such acquisition shall be mutually agreed upon by the
Administrative Agent and the Borrower at the time of acquisition thereof.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent, any L/C Issuer or any Lender be deemed to be an
Affiliate of the Borrower.

 

“Aggregate Deficit Amount” has the meaning specified in Section 10.11.

 

“Aggregate Excess Amount” has the meaning specified in Section 10.11.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:

 

Revolver Usage

Applicable Fee Rate

< 50%

0.25%

≥ 50%

0.20%

 

“Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by the principal
amount of the Term A-1 Loan held by such Term A-1 Lender at such time, (b) in
respect of the Term A-2 Facility, with respect to any Term A-2 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term A-2
Facility represented by the principal amount of the Term A-2 Loan held by such
Term A-2 Lender at such time, (c) in respect of each Incremental TL Facility,
with respect to any Term Lender at any time, the percentage (carried out to the
ninth decimal place) of such Incremental TL Facility represented by the
principal amount of the Term Loans made under such Incremental TL Facility and
held by such Term Lender at such time, (d) in respect of the Revolving Credit

 

2

--------------------------------------------------------------------------------



 

Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, provided, that if the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments made in
accordance with the terms of this Agreement, and (e) in respect of all
Facilities, with respect to any Lender at any time, the percentage (carried out
to the ninth decimal place) of the Facilities represented by the sum of (x) the
aggregate principal amount of such Lender’s Term Loans at such time and (y) such
Lender’s Revolving Credit Commitment at such time, provided, that if the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Lender in respect of all
Facilities shall be determined based on the Applicable Percentage of such Lender
in respect of all Facilities most recently in effect, giving effect to any
subsequent assignments made in accordance with the terms of this Agreement. The
initial Applicable Percentage of each Lender in respect of each Facility and all
Facilities is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, for any day and subject to the last sentence of this
definition:

 

(a)     with respect to any Eurodollar Rate Loan and Base Rate Loan made under
the Term A-1 Facility, the Term A-2 Facility or the Revolving Credit Facility,
and any Letter of Credit Fee and Facility Fee, as the case may be:

 

(i)     until the Investment Grade Pricing Effective Date, the applicable rate
per annum set forth below, based upon the range into which the ratio of
Consolidated Leverage Ratio then falls in accordance with the following pricing
grid (the “Leverage-Based Applicable Rate”):

 

Applicable Rate

 

 

Revolving Credit Facility

Term A-1 Facility and Term A-2 Facility

Pricing Level Consolidated Leverage Ratio

Eurodollar Rate (and Letters of Credit)

Base Rate

Eurodollar Rate

Base Rate

Category 1

< 3.0x

1.40%

0.40%

1.35%

0.35%

Category 2

≥ 3.0x – < 3.5x

1.45%

0.45%

1.40%

0.40%

Category 3

≥ 3.5x – < 4.0x

1.50%

0.50%

1.45%

0.45%

 

3

--------------------------------------------------------------------------------



 

 

Applicable Rate

 

 

Revolving Credit Facility

Term A-1 Facility and Term A-2 Facility

Pricing Level Consolidated Leverage Ratio

Eurodollar Rate (and Letters of Credit)

Base Rate

Eurodollar Rate

Base Rate

Category 4

≥ 4.0x – < 5.0x

1.60%

0.60%

1.55%

0.55%

Category 5

≥ 5.0x – < 5.5x

1.80%

0.80%

1.75%

0.75%

Category 6

≥ 5.5x – < 6.0x

1.95%

0.95%

1.85%

0.85%

Category 7

≥ 6.0x

2.25%

1.25%

2.20%

1.20%

 

The Consolidated Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the financial statements and related Compliance Certificate
delivered pursuant to Section 6.01 and Section 6.02(b), respectively, in respect
of such fiscal quarter, and each change in rates resulting from a change in the
Consolidated Leverage Ratio shall be effective from and including the day when
the Administrative Agent receives such financial statements and related
Compliance Certificate indicating such change but excluding the effective date
of the next such change. Notwithstanding the foregoing, if either the financial
statements or related Compliance Certificate are not delivered when due in
accordance with Section 6.01 and Section 6.02(b), respectively, then the highest
pricing (at Pricing Level Category 7) shall apply as of the first Business Day
after the date on which such financial statements and related Compliance
Certificate were required to have been delivered and shall continue to apply
until the first Business Day immediately following the date such financial
statements and related Compliance Certificate are delivered in accordance with
Section 6.01 and Section 6.02(b), respectively, whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date
financial statements and a Compliance Certificate are required to be delivered
pursuant to Section 6.01 and Section 6.02(b), respectively, for the first full
fiscal quarter ending after the Closing Date shall be at Pricing Level
Category 1. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b); and

 

(ii)     at all times on and after the Investment Grade Pricing Effective Date,
the applicable rate per annum set forth in the pricing grid below, based upon
such Debt Ratings as set forth below applicable on such date (the “Ratings-Based
Applicable Rate”):

 

4

--------------------------------------------------------------------------------



 

 

 

Applicable Rate

 

 

Revolving Credit Facility

Term A-1 Facility and Term A-2 Facility

Pricing Level Debt Ratings (S&P and Fitch / Moody's):

Facility Fee

Eurodollar Rate (and Letters of Credit) 

Base Rate 

Eurodollar Rate

Base Rate 

Category 1

≥ A- / A3

0.125%

0.825%

0.000%

0.900%

0.000%

Category 2

BBB+ / Baa1

0.150%

0.875%

0.000%

0.950%

0.000%

Category 3

BBB / Baa2

0.200%

1.000%

0.000%

1.100%

0.100%

Category 4

BBB- / Baa3

0.250%

1.200%

0.200%

1.350%

0.350%

Category 5

< BBB- / Baa3 (or unrated)

0.300%

1.550%

0.550%

1.750%

0.750%

 

For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by any of S&P, Moody’s and/or Fitch (collectively, the
“Debt Ratings”) of the Borrower’s non-credit enhanced, senior unsecured
long-term debt; provided if at any time the Borrower has only two (2) Debt
Ratings, and such Debt Ratings are not equivalent, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody's and BBB-
by S&P or Fitch), the Applicable Rates shall be determined based on the higher
of the Debt Ratings; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody's and BBB- by S&P or Fitch) or more, the
Applicable Rates shall be determined based on the Debt Rating that is one higher
than the lower of the applicable Debt Ratings. If at any time the Borrower has
three (3) Debt Ratings, and such Debt Ratings are not equivalent, then: (A) if
the difference between the highest and the lowest such Debt Ratings is one
ratings category (e.g. Baa2 by Moody's and BBB- by S&P or Fitch), the Applicable
Rates shall be determined based on the highest of the Debt Ratings; and (B) if
the difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody's and BBB- by S&P or Fitch) or more, the Applicable Rates shall be
determined based on the average of the two (2) highest Debt Ratings, provided
that if such average is not a recognized rating category, then the Applicable
Rates shall be determined based on the second highest Debt Rating of the three.
If at any time the Borrower has only one Debt Rating or has no Debt Ratings,
then the Applicable Rates shall be at Pricing Level Category 5. Initially, the
Ratings-Based Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to clause (ii) of the definition
of “Investment Grade Pricing Effective Date”. Thereafter, each change in the
Ratings-Based Applicable Rate resulting from a publicly announced change in a
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(f) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody's, S&P or Fitch shall change, or
if any such rating agency shall cease to be in the business of rating companies
or corporate debt obligations, the Borrower and the

 

5

--------------------------------------------------------------------------------



 

Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation; and

 

(b)     with respect to any Incremental TL Facility, the applicable rate per
annum in effect at such time with respect to such Incremental TL Facility as
agreed by the Borrower, the Administrative Agent and the Appropriate Lenders in
the Incremental TL Facility Documents with respect to such Incremental TL
Facility; provided that (x) if the applicable rate with respect to any
Incremental TL Facility is based on the Consolidated Leverage Ratio, such
applicable rate shall be subject to the paragraph immediately following the
pricing grid in clause (a)(i) above and the provisions of Section 2.10(b) and
(y) if the applicable rate with respect to any Incremental TL Facility is based
on the Borrower’s Debt Ratings, such applicable rate shall be subject to the
paragraph immediately following the pricing grid in clause (a)(ii) above.

 

Notwithstanding anything to the contrary contained above in this definition,
during any Surge Period each Leverage-Based Applicable Rate and each
Ratings-Based Applicable Rate applicable to Eurodollar Rate Loans and Base Rate
Loans will be increased by 0.35%.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to the Term A-1
Facility, a Term A-1 Lender, (b) with respect to the Term A-2 Facility, a Term
A-2 Lender, (c) with respect to the Revolving Credit Facility, a Revolving
Credit Lender, (d) with respect to any Incremental TL Facility, a Lender holding
Term Loans of such Incremental TL Facility, (e) with respect to the Letter of
Credit Subfacility, (i) the L/C Issuers and (ii) if any Letters of Credit have
been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (f)
with respect to the Swing Line Subfacility, (i) the Swing Line Lender and (ii)
if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, KeyBanc Capital Markets, Wells Fargo Securities, LLC,
and U.S. Bank National Association, each in its capacity as a joint lead
arranger.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

6

--------------------------------------------------------------------------------



 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means, the period from and including the Closing Date to
the earliest of (i) the Revolving Credit Maturity Date, (ii) the date of
termination of the Revolving Credit Facility pursuant to Section 2.06, and (iii)
the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

7

--------------------------------------------------------------------------------



 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan.”

 

“Bookrunners” means MLPFS, KeyBanc Capital Markets and Wells Fargo Securities,
LLC, each in its capacity as a joint bookrunner.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalization Rate” means, in the case of any property located in the central
business district of New York City, San Francisco, Washington, D.C., Los
Angeles, Boston or San Diego, seven and one-quarter percent (7.25%), and in the
case of any other property, seven and three-quarters percent (7.75%).

 

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means:

 

(a)     United States dollars (including such dollars as are held as overnight
bank deposits and demand deposits with banks);

 

(b)     marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one year from the date of acquisition thereof;

 

8

--------------------------------------------------------------------------------



 

(c)     marketable direct obligations issued by any State of the United States
of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

 

(d)     commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;

 

(e)     time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits, time deposit accounts, term deposit accounts or bankers’ acceptances
maturing within one year from the date of acquisition thereof or overnight bank
deposits, in each case, issued by any bank organized under the laws of the
United States of America or any State thereof or the District of Columbia or any
U.S. branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $500,000,000; and

 

(f)     investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law (including without limitation, Regulation D
issued by the FRB), rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)),

 

9

--------------------------------------------------------------------------------



 

directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

 

(b)     during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

 

(c)     the passage of thirty days from the date upon which any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities; or

 

(d)     the Borrower shall cease, directly or indirectly, to Control any of the
other Loan Parties, in each case other than as the result of a release of a
Guarantor required under Section 10.10(b).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitments” means, collectively, the Revolving Credit Commitments, Term A-1
Commitments and Term A-2 Commitments.

 

“Committed Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as
the context may require.

 

“Committed Loan” means a Term Loan or a Revolving Credit Loan, as the context
may require.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an

 

10

--------------------------------------------------------------------------------



 

electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means for any period, determined in accordance with GAAP
and without duplication, the sum of (a) Net Income (or Loss) of the Borrower and
its Subsidiaries on a consolidated basis, plus (b) the following (but only to
the extent included in the calculation of such Net Income (or Loss)): (i)
depreciation and amortization expense; (ii) Consolidated Interest Expense; (iii)
income tax expense; (iv) extraordinary or non-recurring gains and losses; (v)
gains and losses from sales of assets; (vi) closing costs related to the
acquisition of properties that were capitalized prior to FAS 141-R which do not
represent a recurring cash item in such period or in any future period; (vii)
all non-cash items with respect to straight-lining of rents materially
decreasing Net Income (or Loss) for such period, (viii) all other non-cash items
decreasing Net Income (or Loss) (including non-cash expenses or losses with
respect to any long-term ground lease or building lease that is treated as a
capital lease in accordance with GAAP), minus (c) (i) all non-cash items with
respect to straight-lining of rents materially increasing Net Income (or Loss)
for such period and (ii) all other non-cash items increasing Net Income (or
Loss) for such period (including non-cash revenues or gains with respect to any
long-term ground lease or building lease that is treated as a capital lease in
accordance with GAAP); provided, that to the extent that calculations under
clauses (a), (b) and (c) above include amounts allocable to Unconsolidated
Affiliates, such calculations shall be without duplication and shall only
include the Consolidated Group Pro Rata Share of such items attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates.

 

“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made or required to be made with respect to Indebtedness of the Borrower and its
Subsidiaries during such period, other than any balloon or bullet payments
necessary to repay maturing Indebtedness in full, (c) all Preferred
Distributions paid (or amounts divided or distributed to the Borrower and which
are used by the Borrower to make Preferred Distributions) during such period,
and (d) the Consolidated Group Pro Rata Share of the foregoing items and
components referenced in clauses (a) through (c) attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates.

 

“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.

 

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Borrower and its Wholly Owned
Subsidiaries, in the

 

11

--------------------------------------------------------------------------------



 

aggregate, in such Person determined by calculating the percentage of Equity
Interests of such Person owned by the Borrower and its Wholly Owned
Subsidiaries.

 

“Consolidated Implied Interest Expense” means, with respect to any item of
Consolidated Unsecured Indebtedness at any time, the greater of (i) the actual
Consolidated Interest Expense attributable thereto and (ii) Consolidated
Interest Expense attributable thereto assuming such Consolidated Unsecured
Indebtedness bore interest at a per annum rate of 6.00%.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) the Interest Expense of the Borrower and its Subsidiaries determined
on a consolidated basis and (ii) the Consolidated Group Pro Rata Share of the
Interest Expense attributable to the Consolidated Group’s interests in
Unconsolidated Affiliates.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Net Indebtedness to (b) Consolidated EBITDA for the
period of four full fiscal quarters most recently ended, in each case as of such
date.

 

“Consolidated Secured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness at such time that is Secured Indebtedness.

 

“Consolidated Secured Recourse Indebtedness” means, at any time, Consolidated
Secured Indebtedness that is not Non-Recourse Indebtedness.

 

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP. Unless otherwise specified, all references herein to “Consolidated
Subsidiaries” shall refer to the Consolidated Subsidiaries of the Borrower.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date, plus (c) all accumulated
depreciation and amortization of the Borrower and its Subsidiaries on a
consolidated basis, in each case on a consolidated basis determined in
accordance with GAAP.

 

“Consolidated Total Assets” means, at any time, on a consolidated basis for the
Borrower and its Subsidiaries, an amount equal to the aggregate undepreciated
book value of (i) all assets owned by the Borrower and its Subsidiaries on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of assets
owned by Unconsolidated Affiliates, less (a) Intangible Assets and (b) the
Consolidated Group Pro Rata Share of Intangible Assets attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates; provided, that
notwithstanding the foregoing any Investments in excess of the following
limitations on specified classes of Investments shall be excluded from
calculations of Consolidated Total Assets:

 

 

1.

unimproved land holdings (including investments made through the purchase or
other acquisition of all of the Equity Interests in any Person that owns
unimproved land holdings) in an aggregate amount in excess of five percent (5%)
of Consolidated Total Assets;

12

--------------------------------------------------------------------------------



 

 

2.

mortgages, mezzanine loans and notes receivable in excess of fifteen percent
(15%) of Consolidated Total Assets;

 

3.

real properties under development in an aggregate amount in excess of fifteen
percent (15%) of Consolidated Total Assets;

 

4.

Unconsolidated Affiliates in an aggregate amount in excess of fifteen percent
(15%) of Consolidated Total Assets;

 

5.

Equity Interests in Persons that are not Unconsolidated Affiliates or
Consolidated Subsidiaries in an aggregate amount in excess of five percent (5%)
of Consolidated Total Assets; and

 

6.

Non-hotel related assets or activities (including investments made through the
purchase or other acquisition of all of the Equity Interests in any Person that
owns non-hotel related assets) in an aggregate amount in excess of five percent
(5%) of Consolidated Total Assets.

 

In addition, the aggregate amount of Investments in the specified classes of
assets identified in clauses 1 through 6 above that is in excess of thirty
percent (30%) of Consolidated Total Assets shall be excluded from calculations
of Consolidated Total Assets.

 

Determinations of whether an Investment has resulted in an excess contribution
to Consolidated Total Assets will be made after giving effect to that
Investment.

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis.

 

“Consolidated Total Net Indebtedness” means, as of any date of determination,
(a) Consolidated Total Indebtedness minus (b) the Unrestricted Cash Amount.

 

“Consolidated Unsecured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness at such time that is not Secured Indebtedness.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.

 

13

--------------------------------------------------------------------------------



 

“Customary Non-Recourse Carve-Outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misapplication of funds, environmental
claims, voluntary bankruptcy, collusive involuntary bankruptcy and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility, plus
(iii) 2.00% per annum; provided, however, that (x) with respect to a Base Rate
Loan, the Default Rate shall be an interest rate equal to (i) the Base Rate,
plus (ii) the Applicable Rate for Base Rate Loans for the Facility under which
such Loan was made, plus (iii) 2.00% per annum and (y) with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to
(i) the Eurodollar Rate, plus (ii) the Applicable Rate for Eurodollar Rate Loans
for the Facility under which such Loan was made, plus (iii) 2.00% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate then applicable to Letter of Credit Fees, plus 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or amounts payable pursuant to Section 11.04(c)) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant

 

14

--------------------------------------------------------------------------------



 

to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

“Designation Notice” means a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit J.

 

“Direct Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property”.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distribution” means any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of any Guarantor, the Borrower, or any of
their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Equity Interests of identical class to the holders of that
class, (b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of any Guarantor, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding and (c) payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of any Guarantor, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding.

 

“Dollar” and “$” mean lawful money of the United States.

 

15

--------------------------------------------------------------------------------



 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means a ground lease as to which no default or event of
default has occurred or with the passage of time or the giving of notice would
occur and containing the following terms and conditions: (a) a remaining term
(inclusive of any unexercised extension options) of twenty-five (25) years or
more from the Closing Date; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee's interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into

 

16

--------------------------------------------------------------------------------



 

the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source

 

17

--------------------------------------------------------------------------------



 

providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

Notwithstanding anything to the contrary contained herein, at any time that the
Eurodollar Rate determined in accordance with the foregoing is less than zero,
such rate shall be deemed zero for purposes of this Agreement (except for any
portion of Term A-1 Loan or Term A-2 Loan that is subject to a hedge or swap (or
other similar) agreement as certified by the Borrower in writing to the
Administrative Agent).

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.12 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in,

 

18

--------------------------------------------------------------------------------



 

the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

 

“Existing Note” means a Note (as defined in the Existing Credit Agreement).

 

“Extension Notice” has the meaning specified in Section 2.14(a).

 

“Facility” means the Revolving Credit Facility, the Term A-1 Facility, the Term
A-2 Facility and each Incremental TL Facility, as the context may require, and
“Facilities” is a collective reference to the Term Facilities and the Revolving
Credit Facility.

 

“Facility Fee” has the meaning specified in Section 2.09(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated June 6, 2018, among the Borrower,
the Administrative Agent, the Bookrunners and the affiliated Lenders of the
Bookrunners.

 

19

--------------------------------------------------------------------------------



 

“FF&E Reserve” means, for any Real Estate for any period, an amount equal to
four percent (4%) of Gross Revenues from such Real Estate for such period.

 

“First Extended Revolving Credit Maturity Date” has the meaning specified in
Section 2.14(a).

 

“Fitch” means Fitch, Inc. and any successor thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Franchise Agreement” means a license or franchise agreement between a Loan
Party and a Franchisor.

 

“Franchisor” means a Person that licenses or franchises its hotel brand to hotel
owners or operators.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income (or Loss) of the Borrower and its
Subsidiaries for such period, excluding gains (or losses) from sales of
property, plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures; provided that “Funds From
Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Borrower containing calculations
in reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition

 

20

--------------------------------------------------------------------------------



 

to Net Income (or Loss) of costs and expenses related to ongoing consummated
acquisition transactions during such period; and (ii) the subtraction from Net
Income (or Loss) of costs and expenses related to acquisition transactions
terminated during such period.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross Revenues” means, with respect to any Real Estate, all revenues and
receipts of any kind derived from owning or operating such Real Estate
determined in accordance with GAAP.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

“Guarantor Release Notice” has the meaning specified in Section 10.10(b).

 

21

--------------------------------------------------------------------------------



 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower that, as
of the Closing Date, is a Direct Owner or Indirect Owner of any Unencumbered
Eligible Property, (b) each other Subsidiary of the Borrower that joins as a
Guarantor pursuant to Section 6.12 or otherwise, in each case under clauses (a)
and (b), together with their successors and permitted assigns, to the extent
such Subsidiary has not been released from its obligations hereunder in
accordance with Section 10.10, (c) each Subsidiary of the Borrower that is
reinstated as a Guarantor, in each case, together with their successors and
permitted assigns, to the extent such Subsidiary has not been released from its
obligations hereunder in accordance with Section 10.10 following such
reinstatement and (d) with respect to the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Hotel Property” means Real Estate upon which is located an operating hotel
property.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.15(b).

 

“Incremental Facilities” has the meaning specified in Section 2.15(a)

 

“Incremental Revolving Increase” has the meaning specified in Section 2.15(a).

 

“Incremental Term A-1 Increase” has the meaning specified in Section 2.15(a).

 

“Incremental Term A-2 Increase” has the meaning specified in Section 2.15(a).

 

“Incremental TL Facility” has the meaning specified in Section 2.15(a).

 

“Incremental TL Facility Documents” means, with respect to any Incremental TL
Facility, each agreement, instrument and other document evidencing, securing,
guaranteeing, or otherwise relating to such Incremental TL Facility, including
any applicable New Lender Joinder Agreement.

 

22

--------------------------------------------------------------------------------



 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, excluding up to $3,000,000 of
contingent obligations arising under letters of credit other than Letters of
Credit;

 

(c)     net obligations of such Person under any Swap Contract; provided, that
if the aggregate net amount of all such obligations is less than $0, the amount
of such Person’s Indebtedness under this clause (c) shall be $0;

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)     capital leases and Synthetic Lease Obligations;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(h)     all Off-Balance Sheet Arrangements of such Person; and

 

(i)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, (i) Indebtedness shall include the Consolidated Group
Pro Rata Share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates, (ii) Indebtedness of any Person shall
not include equipment leases entered into in the ordinary course of business
that are treated as operating leases in accordance with GAAP and (iii) the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

23

--------------------------------------------------------------------------------



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property”.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Revolving Credit Maturity Date” means July 27, 2022.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

 

“Interest Expense” means, for any period with respect to any Person, without
duplication, interest (whether accrued or paid) actually payable, excluding
non-cash interest expense but including capitalized interest not funded under an
interest reserve pursuant to a specific debt obligation together with the
interest portion of payments on Capitalized Leases.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is six months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:

 

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)     any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically

 

24

--------------------------------------------------------------------------------



 

corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iii)     no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Credit Rating” means receipt of two Debt Ratings of BBB- or
higher by S&P or Fitch, or Baa3 or higher by Moody’s.

 

“Investment Grade Permitted Release” has the meaning specified in Section
10.10(a).

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Borrower has obtained an Investment Grade Credit
Rating and (ii) the Borrower has delivered to the Administrative Agent an
Officer’s Certificate (x) certifying that an Investment Grade Credit Rating has
been obtained and is in effect (which certification shall also set forth the
Debt Ratings received, if any, from each of S&P, Moody’s and Fitch as of such
date) and (y) notifying the Administrative Agent that the Borrower has
irrevocably elected to have the Ratings-Based Applicable Rate apply to the
pricing of the Facilities.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“KeyBank” means KeyBank National Association and its successors.

 

25

--------------------------------------------------------------------------------



 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Draw Notice” has the meaning specified in Section 2.03(c)(i).

 

“L/C Issuer” means Bank of America, KeyBank or Wells Fargo in such Person’s
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“L/C Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lender Swap Contract” means any interest rate Swap Contract not prohibited by
Article VI or VII that is entered into by and between the Borrower and any Swap
Bank.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

26

--------------------------------------------------------------------------------



 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Issuance Expiration Date” means the day that is seven days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

 

“Letter of Credit Subfacility” means, at any time, an amount equal to the lesser
of (a) the aggregate amount of the L/C Issuers’ Letter of Credit Sublimits at
such time and (b) the Revolving Credit Facility at such time. The Letter of
Credit Subfacility is part of, and not in addition to, the Revolving Credit
Facility. On the Closing Date, the amount of the Letter of Credit Subfacility is
$25,000,000.

 

“Letter of Credit Sublimit” means, as to each L/C Issuer, its agreement as set
forth in Section 2.03 to issue, amend and extend Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed (subject to
the discretion of such L/C Issuer pursuant to Section 2.03(a)(iii)(F)) the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Letter of Credit Sublimit” or opposite such caption in the Assignment and
Assumption, Joinder Agreement or other documentation, which other documentation
shall be in form and substance satisfactory to the Administrative Agent,
pursuant to which such L/C Issuer becomes an L/C Issuer hereunder, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Leverage-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to (a) the definitions of
Applicable Rate, Base Rate, Eurodollar Rate, Interest Period, Leverage-Based
Applicable Rate and/or Ratings-Based Applicable Rate, (b) timing and frequency
of determining rates and making payments of interest and (c) other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to (i) reflect the adoption of such LIBOR Successor Rate
and (ii) permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such

 

27

--------------------------------------------------------------------------------



 

market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letter.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor, and after
the Borrower obtains an Investment Grade Credit Rating shall also include each
Direct Owner and Indirect Owner of each Unencumbered Eligible Property
regardless of whether such Person is a Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Agreement” means an agreement entered into by any Loan Party
pursuant to which it engages a Manager to manage and operate a Hotel Property.

 

“Manager” means the management company that manages and operates a Hotel
Property pursuant to the Management Agreement for such Hotel Property.

 

“Material Acquisition” means an acquisition by a member of the Consolidated
Group, pursuant to one transaction or a series of related transactions occurring
contemporaneously, of one or more entities or property portfolios with total
assets or having a total asset value, as applicable, of at least $250,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower or
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $20,000,000 or more in any year or that is otherwise material to the
business, condition (financial or

 

28

--------------------------------------------------------------------------------



 

otherwise), operations, performance, properties or prospects of such Person,
other than agreements pursuant to which Indebtedness is incurred.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
Revolving Credit Maturity Date, (b) with respect to the Term A-1 Facility, the
Term A-1 Maturity Date, (c) with respect to the Term A-2 Facility, the Term A-2
Maturity Date and (d) with respect to any Incremental TL Facility, subject to
Section 2.15(a), the date set forth in the applicable Incremental TL Facility
Documents as the “Maturity Date” for such Term Facility or, if the applicable
Incremental TL Facility Documents fail to specify a “Maturity Date”, the
Maturity Date shall be the latest Maturity Date (giving effect to any available
extension options) of any then existing Facility; provided, however, that, in
each case under clause (d), if such date is not a Business Day, the Maturity
Date of such Incremental TL Facility shall be the next preceding Business Day

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii), or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers, in their
sole discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means, with respect to any issuance or sale by the Borrower
of any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Borrower in connection with such issuance or sale,
less (ii) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses, incurred by the Borrower in connection with such
issuance or sale, other than any such amounts paid or payable to an Affiliate of
the Borrower.

 

29

--------------------------------------------------------------------------------



 

“Net Income (or Loss)” means, with respect to any Person (or any asset of any
Person) for any period, the sum of (i) the net income (or loss) of such Person
(or attributable to such asset), determined in accordance with GAAP and (ii) the
Consolidated Group Pro Rata Share of the net income (or loss) attributable to
Unconsolidated Affiliates.

 

“Net Operating Income” means, for any Real Estate and for a given period, an
amount equal to the sum of (a) gross revenues (including interest income
received in the ordinary course of business from such Real Estate) but excluding
any non-recurring revenue for such period minus (b) all expenses paid or accrued
and related to the ownership, operation, or maintenance of such Real Estate for
such period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) actual management fees
of such Real Estate or (ii) an amount equal to three percent (3%) of the Gross
Revenues from such Real Estate, plus (d) to the extent deducted from gross
revenues in the determination of Net Operating Income, closing costs related to
the acquisition of such Real Estate that were capitalized prior to FAS 141-R
which do not represent a recurring cash item in such period or in any future
period, in each case for or incurred during the applicable period. Net Operating
Income shall not include any proceeds of any condemnation award paid in
connection with any temporary or permanent taking or other condemnation of any
part of a Hotel Property, any proceeds of casualty or other insurance policies
received with respect to a Hotel Property (other than proceeds of business
interruption insurance received with respect to the applicable period), or the
proceeds of any sale, assignment, conveyance, transfer, exchange, disposition,
pledge, mortgage or other encumbrance of all or any portion of a Hotel Property.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.15(c)(ii).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in respect of which recourse for payment (except for
Customary Non-Recourse Carve-Outs) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company, any Indebtedness of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) the holder of such Indebtedness may not
look to such Single Asset Holding Company personally for repayment, other than
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or pursuant to Customary Non-Recourse Carve-Outs or (ii)

 

30

--------------------------------------------------------------------------------



 

such Single Asset Holding Company has no assets other than Equity Interests in
such Single Asset Entity and cash and other assets of nominal value incidental
to the ownership of such Single Asset Entity.

 

“Note” means a Term A-1 Note, a Term A-2 Note, a Revolving Credit Note or any
promissory note made by the Borrower in favor of a Term Lender under an
Incremental TL Facility evidencing Term Loans made by such Term Lender under
such Incremental TL Facility in a form agreed among the Borrower, the
Administrative Agent and the Appropriate Lenders, as the context may require.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, (b) all obligations
arising under Lender Swap Contracts and (c) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which a Person that is not consolidated with the
Borrower is a party, under which any member of the Consolidated Group has:

 

(a)     any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;

 

(b)     a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;

 

(c)     any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the Borrower’s stock and classified in stockholders’ equity in the
Borrower’s statement of financial position, as described in FASB ASC
815-10-15-74; or

 

(d)     any obligation, including a contingent obligation, arising out of a
variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, any member of the
Consolidated Group, where such entity provides financing, liquidity, market risk
or credit risk support to, or engages in leasing, hedging or research and
development services with, any member of the Consolidated Group.

 

31

--------------------------------------------------------------------------------



 

“Operating Lease” means with respect to any Hotel Property, the lease thereof
between the Borrower or other Loan Party that is the owner or ground lessee
thereof and the Loan Party that is the operating lessee thereunder.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Pari Passu Obligations” means Indebtedness that is not Secured Indebtedness of
the Borrower or any Guarantor (exclusive of the Obligations) owing to a Person
that is not a member of the Consolidated Group or an Affiliate thereof.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

32

--------------------------------------------------------------------------------



 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Equity Encumbrances” means

 

(a)     Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04; and

 

(b)     Permitted Pari Passu Encumbrances.

 

“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of a Loan Party or any of its
Subsidiaries to transfer or encumber property which limitations, taken as a
whole, are substantially the same as or less restrictive than those contained in
this Agreement or (ii) any requirement that Pari Passu Obligations be secured on
an “equal and ratable basis” to the extent that the Obligations are secured.

 

“Permitted Property Encumbrances” means:

 

(a)     Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

 

(c)     easements, zoning restrictions, rights of way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(d)     rights of lessors under Eligible Ground Leases;

 

(e)     (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business

 

33

--------------------------------------------------------------------------------



 

of the Borrower and its Subsidiaries, taken as a whole, or (B) secure any
Indebtedness, and (ii) the rights reserved or vested in any Person by the terms
of any lease, license, franchise, grant or permit held by any of the Borrower or
its Subsidiaries; and

 

(f)     Permitted Pari Passu Encumbrances;

 

provided that the term “Permitted Property Encumbrances” shall not include any
Lien securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Distributions” means, for any period and without duplication, all
Distributions paid during such period on Preferred Securities issued by the
Borrower or any of the Borrower's Subsidiaries. Preferred Distributions shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests of identical class payable to holders of such class of Equity
Interests; or (b) paid or payable to the Borrower or any of its Subsidiaries.

 

“Preferred Securities” means with respect to any Person, Equity Interests in
such Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

“Pro Forma Basis” means, for purposes of calculating compliance with Section
7.11 in respect of a proposed transaction, such transaction shall be deemed to
have occurred as of the first day of the four (4) fiscal-quarter period ending
as of the most recent fiscal quarter end preceding the date of such transaction
with respect to which the Administrative Agent has received the Required
Financial Information. As used herein, “transaction” means (a) any incurrence or
assumption of Indebtedness, (b) any removal of a property as an Unencumbered
Eligible Property or any Disposition of any Person or property or (c) any
acquisition of any Person (whether by merger or otherwise) or property. In
connection with any calculation relating to Section 7.11 and any calculation of
the Consolidated Leverage Ratio for purposes of the Applicable Rate upon giving
effect to a transaction on a Pro Forma Basis:

 

(i)     for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness, any Indebtedness which is retired in connection with
such incurrence or assumption shall be excluded and deemed to have been retired
as of the first day of the applicable period;

 

(ii)     for purposes of any such calculation in respect of any removal of a
property as an Unencumbered Eligible Property or any Disposition of any Person
or property, (A) income statement items (whether positive or negative)
attributable to such

 

34

--------------------------------------------------------------------------------



 

Person or property disposed of or removed shall be excluded, (B) any
Indebtedness which is retired in connection with such transaction shall be
excluded and deemed to have been retired as of the first day of the applicable
period, and (C) pro forma adjustments shall be included to the extent that such
adjustments would give effect to events that are (1) directly attributable to
such transaction, (2) expected to have a continuing impact on the Consolidated
Group and (3) factually supportable (in the judgment of the Administrative
Agent); and

 

(iii)     for purposes of any such calculation in respect of any Investment in
or acquisition of any Person (whether by merger or otherwise) or property, (A)
income statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most-recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are (1) directly attributable to such transaction, (2) expected to
have a continuing impact on the Consolidated Group and (3) factually supportable
(in the judgment of the Administrative Agent).

 

“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(ix).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” shall mean, at any time, each Guarantor with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Ratings-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“Real Estate” means all real property at any time owned, or leased (in whole or
in part) pursuant to an Eligible Ground Lease, by the Borrower or any of its
Subsidiaries, including, without limitation, Unencumbered Eligible Properties.

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recourse Indebtedness” means Indebtedness (other than Indebtedness under the
Loan Documents) that is not Non-Recourse Indebtedness.

 

35

--------------------------------------------------------------------------------



 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Relevant Payment” has the meaning specified in Section 10.11.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower (a) the financial statements required to be delivered to
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) and (b)
the Compliance Certificate required to be delivered to the Administrative Agent
pursuant to Section 6.02(a).

 

“Required Incremental TL Facility Lenders” means, as of any date of
determination, with respect to any Incremental TL Facility, Lenders holding more
than 50% of the Outstanding Amount of Loans under such Incremental TL Facility
on such date; provided that the portion of such Incremental TL Facility held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Incremental TL Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) the aggregate unused
Commitments; provided that (i) the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders and (ii) the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit

 

36

--------------------------------------------------------------------------------



 

Lender shall be deemed to be held by the Swing Line Lender (in the case of a
Swing Line Loan) or the applicable L/C Issuer (in the case of Unreimbursed
Amounts) in making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; provided, further, that the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that any Defaulting Lender has failed to fund
that have not been reallocated and funded by another Lender shall be deemed to
be held by the Swing Line Lender (in the case of a Swing Line Loan) or the
applicable L/C Issuer (in the case of Unreimbursed Amounts) in making such
determination.

 

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Outstanding Amount of the Term A-1 Facility
on such date; provided that the portion of the Term A-1 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-1 Lenders.

 

“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Outstanding Amount of the Term A-2 Facility
on such date; provided that the portion of the Term A-2 Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term A-2 Lenders.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or any entity authorized to act on behalf of such Loan Party, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party or entity authorized to
act on behalf of a Loan Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party or
entity authorized to act on behalf of such Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party or entity authorized to act on
behalf of such Loan Party designated in or pursuant to an agreement between the
applicable Loan Party or entity authorized to act on behalf of such Loan Party
and the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party, or entity authorized to act on behalf of
such Loan Party, shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

37

--------------------------------------------------------------------------------



 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

 

“Revolver Usage” means, with respect to any day, the ratio (expressed as a
percentage) of (a) the sum of (i) the Outstanding Amount of Revolving Credit
Loans on such day and (ii) the Outstanding Amount of L/C Obligations on such day
to (b) the Revolving Credit Commitments in effect on such day. For the avoidance
of doubt, the Outstanding Amount of Swing Line Loans shall not be counted
towards or considered usage of the Revolving Credit Commitments for purposes of
determining “Revolver Usage”.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time; provided that the Revolving Credit Exposure of (i) the
Lender acting as the Swing Line Lender shall include the Outstanding Amount of
all Swing Line Loans made by such Lender and (ii) each Lender that is an L/C
Issuer shall include the Outstanding Amount of all L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. On the
Closing Date, the Revolving Credit Facility is $425,000,000.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds a Revolving Credit Loan at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Maturity Date” means the later of (i) the Initial Revolving
Credit Maturity Date and (ii) if the Initial Revolving Credit Maturity Date is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section; provided,

 

38

--------------------------------------------------------------------------------



 

however, that, in each case, if such date is not a Business Day, the Revolving
Credit Maturity Date shall be the next preceding Business Day.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Lender, substantially in the form of Exhibit C.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Scheduled Unavailability Date” has the meaning specified in Section
3.07(a)(ii).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien on any asset (including without limitation
any Equity Interest) owned or held by the Borrower or any Subsidiary thereof.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or leases (pursuant to an Eligible Ground Lease) a parcel of Real Estate
and/or cash and other assets of nominal value incidental to such Person’s
ownership of such Real Estate; (b) is engaged only in the business of owning,
developing and/or leasing such Real Estate; and (c) receives substantially all
of its gross revenues from such Real Estate. In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entities, such Person shall also be
deemed to be a Single Asset Entity for purposes of this Agreement (such an
entity, a “Single Asset Holding Company”).

 

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or the chief accounting officer of the Borrower, substantially in the
form of Exhibit I.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does

 

39

--------------------------------------------------------------------------------



 

not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.12).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Surge Period” has the meaning specified in Section 2.18.

 

“Swap Bank” means, with respect to any Swap Contract not prohibited under
Article VI or VII entered into by the Borrower, any counterparty thereto that
(a) with respect to any such Swap Contract entered into on or prior to the
Closing Date, is a Lender or an Affiliate of a Lender on the Closing Date and
(b) with respect to any such Swap Contract entered into after the Closing Date,
is a Lender or an Affiliate of a Lender at the time such Swap Contract is
entered into; provided that, in the case of a Lender Swap Contract with a Person
who is no longer a Lender (or an Affiliate of a Lender), such Person shall be
considered a Swap Bank only through the stated termination date (without
extension or renewal) of such Lender Swap Contract; provided further that for
any of the foregoing to be included as a “Lender Swap Contract” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Designation Notice to the Administrative Agent prior to such date of
determination.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the

 

40

--------------------------------------------------------------------------------



 

terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America, in such Person’s capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Subfacility” means, at any time, an amount equal to the lesser of
(a) $25,000,000 and (b) the Revolving Credit Facility at such time. The Swing
Line Subfacility is part of, and not in addition to, the Revolving Credit
Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

41

--------------------------------------------------------------------------------



 

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to Section
2.01(b)(i).

 

“Term A-1 Commitment” means, as to each Lender, its obligation to make Term A-1
Loans to the Borrower pursuant to Section 2.01(b)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A-1 Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Term A-1 Facility” means, at any time, the aggregate principal amount of the
Term A-1 Loans of all Term A-1 Lenders outstanding at such time. The Term A-1
Facility on the Closing Date is $200,000,000.

 

“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-1 Loans at such time.

 

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

 

“Term A-1 Maturity Date” means July 27, 2023; provided, however, that, if such
date is not a Business Day, the Term A-1 Maturity Date shall be the next
preceding Business Day.

 

“Term A-1 Note” means a promissory note made by the Borrower in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit D-1.

 

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(c)(i).

 

“Term A-2 Commitment” means, as to each Lender, its obligation to make Term A-1
Loans to the Borrower pursuant to Section 2.01(c)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A-2 Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Term A-2 Facility” means, at any time, the aggregate principal amount of the
Term A-2 Loans of all Term A-2 Lenders outstanding at such time. The Term A-2
Facility on the Closing Date is $225,000,000.

 

42

--------------------------------------------------------------------------------



 

“Term A-2 Lender” means, (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-2 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-2 Loans at such time.

 

“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.

 

“Term A-2 Maturity Date” means January 31, 2024; provided, however, that, if
such date is not a Business Day, the Term A-2 Maturity Date shall be the next
preceding Business Day.

 

“Term A-2 Note” means a promissory note made by the Borrower in favor of a
Term A-2 Lender, evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit D-2.

 

“Term Borrowing” means a Term A-1 Borrowing, a Term A-2 Borrowing or a borrowing
consisting of simultaneous Term Loans under an Incremental TL Facility of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders participating in such Incremental TL
Facility.

 

“Term Facility” means the Term A-1 Facility, the Term A-2 Facility and each
Incremental TL Facility, as the context may require, and “Term Facilities” is a
collective reference to all of the foregoing.

 

“Term Lender” means a Term A-1 Lender, a Term A-2 Lender and any Lender that
holds a Term Loan under an Incremental TL Facility.

 

“Term Loan” means a Term A-1 Loan, a Term A-2 Loan and, unless otherwise
specified, each term loan made in connection with any Incremental TL Facility.

 

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $35,000,000 and (b) with respect to Non-Recourse Indebtedness of any
Person, $125,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the sum of (i) the
aggregate principal amount of its outstanding Term Loans and (ii) the sum of the
unused Revolving Credit Commitment and Revolving Credit Exposure (without giving
effect to the proviso contained in such definition) of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

43

--------------------------------------------------------------------------------



 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

 

“Unencumbered Adjusted NOI” means, for any period, an amount equal to the
portion of Adjusted NOI for such period that is attributable to Unencumbered
Eligible Properties.

 

“Unencumbered Asset Value” means, at any time for the Consolidated Group,
without duplication, an amount equal to the aggregate Unencumbered Real Estate
Value of all Unencumbered Eligible Properties owned or ground leased by the
Borrower or a Subsidiary thereof at such time; provided that:

 

(i)     the Unencumbered Asset Value will be zero ($0) at any time that there
are fewer than fifteen (15) Unencumbered Eligible Properties included in the
determination of Unencumbered Asset Value;

 

(ii)     not more than 25% of the Unencumbered Asset Value at any time may be in
respect of any single Unencumbered Eligible Property, with any excess over the
foregoing limit being excluded from Unencumbered Asset Value;

 

(iii)     not more than 30% of the Unencumbered Asset Value at any time may be
in respect of Unencumbered Eligible Properties that are located in any one
metropolitan statistical area, with any excess over the foregoing limit being
excluded from Unencumbered Asset Value; and

 

(iv)     not more than 25% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are subject to Eligible Ground
Leases (rather than owned in fee simple), with any excess over the foregoing
limit being excluded from Unencumbered Asset Value.

 

“Unencumbered Eligible Property” means any Real Estate identified by the
Borrower as an “Unencumbered Eligible Property” in the Pro Forma Closing Date
Compliance Certificate or thereafter pursuant to Section 6.12 and included as an
“Unencumbered Eligible Property” in the most recent Compliance Certificate
delivered to the Administrative Agent that meets and continues to satisfy each
of the following criteria:

 

(i)     the property is a Hotel Property wholly-owned in fee simple directly by,
or is ground leased pursuant to an Eligible Ground Lease directly to, a Wholly
Owned Subsidiary of the Borrower that is a Domestic Subsidiary that is a
Guarantor or, after the occurrence of the Investment Grade Permitted Release, is
not required to be a Guarantor;

 

44

--------------------------------------------------------------------------------



 

(ii)     the Subsidiary that directly owns or ground leases such Unencumbered
Eligible Property (the “Direct Owner”) and each Subsidiary that directly or
indirectly owns an interest in the Direct Owner (each an “Indirect Owner”) are
Domestic Subsidiaries;

 

(iii)     the property is located within the United States of America;

 

(iv)     the property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien, negative pledge and/or encumbrance or any restriction on
the ability of the relevant Subsidiary to transfer or encumber such property or
income therefrom or proceeds thereof (other than Permitted Property
Encumbrances);

 

(v)     the Equity Interests of the Direct Owner and those of each Indirect
Owner are not (A) junior in any manner to any other class of Equity Interests in
such Person or (B) subject to any Liens or other encumbrances (other than
Permitted Equity Encumbrances);

 

(vi)     the property does not have any material title, survey, environmental,
structural, architectural or other defects and is not subject to any
condemnation or similar proceeding;

 

(vii)     the property is managed by a reputable and experienced manager
acceptable to the Administrative Agent and operated under the Marriott, Hilton,
Hyatt or Starwood brand or another nationally recognized brand approved by the
Required Lenders, such approval not to be unreasonably withheld, pursuant to a
Franchise Agreement;

 

(viii)     the property is open and operating and is not the subject of any
material expansion or renovation; and

 

(ix)     no Direct Owner or Indirect Owner of the property is subject to any
proceedings under any Debtor Relief Law or, unless it is a Guarantor, is a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness.

 

“Unencumbered Real Estate Value” means, with respect to any Unencumbered
Eligible Property as of any date of determination, the quotient, if such amount
is greater than or equal to zero, obtained by dividing (a) the portion of
Adjusted NOI that is attributable to such Unencumbered Eligible Property as of
the then most recently ended period of four full fiscal quarters, by (b) the
Capitalization Rate (expressed as a decimal).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash Amount” means, as of any date of determination, an amount
equal to the greater of (a) (i) the aggregate amount of Cash and Cash
Equivalents of the Consolidated Group on such date that are not subject to any
negative pledge, Lien or control agreement

 

45

--------------------------------------------------------------------------------



 

(excluding statutory Liens in favor of any depositary bank where any such cash
is maintained), minus (ii) $10,000,000 and (b) $0.

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“U.S. Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Wholly Owned Subsidiary” means, as to any Person, another Person all of the
Equity Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly Owned
Subsidiary of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be

 

46

--------------------------------------------------------------------------------



 

construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03     Accounting Terms.

 

(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed in Section 1.03 or elsewhere herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of any member of the Consolidated Group shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)     Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS)would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the foregoing, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any change to GAAP occurring after the Closing Date as a result
of the adoption of Accounting Standards Update, 2016-02 Leases (Topic 842),
issued by the Financial Accounting Standards Board in February 2016, or any
other proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use an asset) as a capital or
financing lease where such lease (or similar arrangement) was not required to be
so treated under GAAP as in effect on the Closing Date.

 

47

--------------------------------------------------------------------------------



 

(c)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)     Pro Forma Basis. Determinations of (i) the calculation of and compliance
with the covenants contained in Section 7.11(a), (b), (d), (e), (f) and (ii) the
calculation of the Consolidated Leverage Ratio for purposes of the Applicable
Rate shall in each case be made on a Pro Forma Basis.

 

1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05     Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

 

1.06     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Article II.      THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Committed Loans.

 

(a)     Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may

 

48

--------------------------------------------------------------------------------



 

borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow under
this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

(b)     Term A-1 Borrowing.

 

(i)     Subject to the terms and conditions set forth herein, each Term A-1
Lender severally agrees to make a single loan to the Borrower on the Closing
Date in Dollars in an amount not to exceed such Term A-1 Lender’s Term A-1
Commitment; provided that after giving effect to any such Borrowing, (x) the
aggregate Outstanding Amount of all Term A-1 Loans shall not exceed $200,000,000
(subject to increase as provided in Section 2.15), and (y) the Outstanding
Amount of all Term A-1 Loans made by any Term A-1 Lender shall not exceed such
Term A-1 Lender’s Term A-1 Commitment.

 

(ii)     Any Loans made under this Section 2.01(b) and repaid or prepaid may not
be reborrowed. Term A-1 Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

 

(c)     Term A-2 Borrowing.

 

(i)     Subject to the terms and conditions set forth herein, each Term A-2
Lender severally agrees to make a single loan to the Borrower on the Closing
Date in Dollars in an amount not to exceed such Term A-2 Lender’s Term A-2
Commitment; provided that after giving effect to any such Borrowing, (x) the
aggregate Outstanding Amount of all Term A-2 Loans shall not exceed $225,000,000
(subject to increase as provided in Section 2.15), and (y) the Outstanding
Amount of all Term A-2 Loans made by any Term A-2 Lender shall not exceed such
Term A-2 Lender’s Term A-2 Commitment.

 

(ii)     Any Loans made under this Section 2.01(c) and repaid or prepaid may not
be reborrowed. Term A-2 Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

 

2.02     Borrowings, Conversions and Continuations of Committed Loans.

 

(a)     Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days (or such
shorter period as shall have been agreed to by the Administrative Agent and the
Lenders) prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two or three months in duration as provided in the definition of

 

49

--------------------------------------------------------------------------------



 

“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a minimum principal amount of $1,500,000. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a minimum principal amount of $500,000. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Term Loans or Revolving Credit Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Term Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

50

--------------------------------------------------------------------------------



 

(c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.

 

(e)     After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 14 Interest Periods in
effect with respect to Committed Loans.

 

(f)     Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

 

2.03     Letters of Credit.

 

(a)     The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Issuance Expiration
Date, to issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor compliant drawings
under the Letters of Credit issued by it; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time, (y) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment (subject to the discretion of the applicable L/C Issuer pursuant to
Section 2.03(a)(iii)(F) to issue a Letter of Credit that would cause its
Revolving Credit Exposure to exceed its Revolving Credit Commitment), and (z)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Subfacility. Each request by the Borrower for the issuance or amendment
(including any extension) of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

51

--------------------------------------------------------------------------------



 

(ii)     No L/C Issuer shall issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Administrative Agent and such L/C Issuer have approved such expiry
date; provided that in no event will any Letter of Credit have an expiry date
that is later than the first anniversary of the Revolving Credit Maturity Date.

 

(iii)     No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)     the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;

 

(C)     except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;

 

(D)     the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)     any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

 

(F)     after giving effect to any L/C Credit Extension with respect to such
Letter of Credit, the L/C Obligations with respect to all Letters of Credit
issued by such L/C Issuer would exceed such L/C Issuer’s Letter of Credit
Sublimit or cause its Revolving Credit Exposure to exceed its Revolving Credit
Commitment; provided that, subject to the limitations set forth in the proviso
to the first

 

52

--------------------------------------------------------------------------------



 

sentence of Section 2.03(a)(i), any L/C Issuer in its sole discretion may issue
Letters of Credit in excess of the foregoing limitations.

 

(iv)     No L/C Issuer shall amend or extend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended or extended form under the terms hereof.

 

(v)     No L/C Issuer shall be under any obligation to amend or extend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue the Letter of Credit in its amended or extended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)     Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

 

(b)     Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be, by
a single L/C Issuer selected by the Borrower, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of

 

53

--------------------------------------------------------------------------------



 

amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

(ii)     Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless an L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
applicable Subsidiary thereof or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

 

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by an L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the first
anniversary of the Revolving Credit Maturity Date; provided, however, that no
L/C Issuer shall permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that

 

54

--------------------------------------------------------------------------------



 

one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

 

(iv)     If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by an L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to reinstate all or a portion of the stated amount thereof in
accordance with the provisions of such Letter of Credit. Notwithstanding the
foregoing, if such Auto-Reinstatement Letter of Credit permits an L/C Issuer to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), such L/C
Issuer shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Revolving Lenders have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing such L/C Issuer not to
permit such reinstatement.

 

(v)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(vi)     If the expiry date of any Letter of Credit would occur after the
Revolving Credit Maturity Date, the Borrower hereby agrees that it will at least
thirty (30) days prior to the Revolving Credit Maturity Date (or, in the case of
a Letter of Credit issued or extended on or after thirty (30) days prior to the
Revolving Credit Maturity Date, on the date of such issuance or extension, as
applicable) Cash Collateralize such Letter of Credit in an amount equal to 105%
of the L/C Obligations arising or expected to arise in connection with such
Letter of Credit.

 

(c)     Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof (such notification provided by
an L/C Issuer to the Borrower and the Administrative Agent being referred to
herein as an “L/C Draw Notice”). If an L/C Draw Notice with respect to a Letter
of Credit is received by the Borrower (x) on or prior to 11:00 a.m. on the date
of any payment by the applicable L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), then, not later than

 

55

--------------------------------------------------------------------------------



 

3:00 p.m. on the Honor Date, the Borrower shall reimburse the applicable L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing or (y) after 11:00 a.m. on the Honor Date, then, not later than 11:00
a.m. on the first Business Day following the Honor Date, the Borrower shall
reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing (such date on which the Borrower,
pursuant to clauses (x) and (y) of this sentence, is required to reimburse an
L/C Issuer for a drawing under a Letter of Credit is referred to herein as the
“L/C Reimbursement Date”); provided that if the L/C Reimbursement Date for a
drawing under a Letter of Credit is the Business Day following the Honor Date
pursuant to clause (y) of this sentence, the Unreimbursed Amount shall accrue
interest from and including the Honor Date until such time as the applicable L/C
Issuer is reimbursed in full therefor (whether through payment by the Borrower
and/or through a Revolving Credit Loan or L/C Borrowing made in accordance with
clause (ii) or (iii) of this Section 2.03(c)) at a rate equal to (A) for the
period from and including the Honor Date to but excluding the first Business Day
to occur thereafter, the rate of interest then applicable to a Base Rate
Revolving Credit Loan and (B) thereafter, at the Default Rate applicable to a
Base Rate Revolving Credit Loan. Interest accruing on the Unreimbursed Amount
pursuant to the proviso to the immediately preceding sentence shall be payable
by the Borrower upon demand to the Administrative Agent, solely for the account
of the applicable L/C Issuer. If the Borrower fails to so reimburse the
applicable L/C Issuer for the full amount of the unreimbursed drawing (the
“Unreimbursed Amount”) in accordance with the preceding sentence on the
applicable L/C Reimbursement Date, the Administrative Agent shall promptly
notify each Revolving Credit Lender that a payment was made on the Letter of
Credit, the Honor Date thereof, the L/C Reimbursement Date thereof (if different
from the Honor Date), the Unreimbursed Amount thereof, and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the L/C Reimbursement Date or,
if the L/C Reimbursement Date is the Honor Date, the Business Day following the
L/C Reimbursement Date, in an amount equal to the Unreimbursed Amount, without
regard to the minimum specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)     Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of an L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in

 

56

--------------------------------------------------------------------------------



 

such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv)     Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.

 

(v)     Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse an L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender

 

57

--------------------------------------------------------------------------------



 

pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)     Repayment of Participations.

 

(i)     At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

 

(ii)     If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing and each Revolving Credit Loan made pursuant to Section
2.03(c) shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

58

--------------------------------------------------------------------------------



 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     waiver by the applicable L/C Issuer of any requirement that exists for
such L/C Issuer’s protection and not the protection of the Borrower or its
Subsidiaries or any waiver by the applicable L/C Issuer which does not in fact
materially prejudice the Borrower or its Subsidiaries;

 

(v)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)     any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the UCP or the
ISP, as applicable;

 

(vii)     any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any of their Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)     Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Lender, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit

 

59

--------------------------------------------------------------------------------



 

Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. An L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)     Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit (or UCP if
required, subject to the applicable L/C Issuer’s approval). Notwithstanding the
foregoing, no L/C Issuer shall be responsible to the Borrower for, and no L/C
Issuer’s rights or remedies against the Borrower shall be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the applicable L/C Issuer or the beneficiary is located, the practice stated in
the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance, subject to
adjustment as provided in Section 2.17, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”)for each Letter of
Credit equal to the Applicable Rate for Eurodollar Rate Loans made under the
Revolving Credit Facility times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under

 

60

--------------------------------------------------------------------------------



 

any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the expiry date of such Letter of Credit and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate for the Revolving Credit Facility during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate for the Revolving Credit
Facility separately for each period during such quarter that such Applicable
Rate was in effect. Notwithstanding anything to the contrary contained herein,
(i) while any Event of Default arising under Section 8.01(a)(i) or
Section 8.01(f) exists, all Letter of Credit Fees shall accrue at the Default
Rate, and (ii) upon the request of the Required Revolving Lenders while any
Event of Default exists (other than as set forth in clause (i)), all Letter of
Credit Fees shall accrue at the Default Rate.

 

(i)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at the rate per annum specified in the Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the expiry date of such Letter of Credit and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(l)     L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent with written reports from time to time, as follows:

 

61

--------------------------------------------------------------------------------



 

(i)     reasonably prior to the time that such L/C Issuer issues, amends,
increases or extends a Letter of Credit, a written report that includes the date
of such issuance, amendment, increase or extension and the stated amount of such
Letter of Credit after giving effect to such issuance, amendment, increase or
extension (and whether the amounts thereof shall have changed);

 

(ii)     on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, a written report that includes the date and amount of
such payment;

 

(iii)     on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, a written report that includes the date of such failure and the
amount of such payment;

 

(iv)     on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

 

(v)     (A) on the last Business Day of each calendar month and (B) on each date
that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any Letter of
Credit issued by such L/C Issuer, a written report that includes the information
described in clauses (i) through (iv) of Section 2.03(l) for every outstanding
Letter of Credit issued by such L/C Issuer.

 

2.04     Swing Line Loans.

 

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees that it, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.04, shall make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period; provided, however, that (x) after
giving effect to any Swing Line Loan, (i) the aggregate Outstanding Amount of
all Swing Line Loans shall not exceed the Swing Line Subfacility, (ii) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility and
(iii) the Revolving Credit Exposure of any Revolving Credit Lender (including
the Lender acting as Swing Line Lender) shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment (subject to the discretion of any L/C
Issuer pursuant to Section 2.03(a)(iii)(F) to issue a Letter of Credit that
would cause its Revolving Credit Exposure to exceed its Revolving Credit
Commitment), (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan and (z) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure unless the Swing
Line Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Swing Line Lender (in its sole discretion) with
the Borrower or the applicable Lender to eliminate such Fronting Exposure (after
giving effect to Section 2.17(a)(iv)). Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be

 

62

--------------------------------------------------------------------------------



 

deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone, or (B) a Swing Line Loan Notice;
provided that any telephone notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice. Each
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of such Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

 

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Revolving Credit Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice (or on
the immediately following Business Day if such notice is

 

63

--------------------------------------------------------------------------------



 

received by the Lenders after 11:00 a.m. on the specified funding date),
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Credit
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for a Base Rate Revolving Credit Loan submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

 

(iii)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

(iv)     Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

(d)     Repayment of Participations.

 

64

--------------------------------------------------------------------------------



 

(i)     At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan or made a Revolving Credit Loan pursuant
to Section 2.04(c), if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Swing Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of each Swing Line Loan directly
to the Swing Line Lender by wire transfer of immediately available funds.

 

2.05     Prepayments.

 

(a)     The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
minimum principal amount of $1,500,000; and (iii) any prepayment of Base Rate
Committed Loans shall be in a minimum principal amount of $500,000 or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Facility and
the Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are
to be prepaid, the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each Appropriate Lender of its receipt of each such notice,
and of the amount of such Lender’s ratable portion of such prepayment (based on
such Lender’s Applicable Percentage in respect of the relevant Facility). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such

 

65

--------------------------------------------------------------------------------



 

notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each such prepayment shall be promptly
paid to the Appropriate Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities.

 

(b)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)     If for any reason Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect, the Borrower shall immediately prepay
Loans (including Swing Line Loans and L/C Borrowings) and/or Cash Collateralize
the L/C Obligations (other than the L/C Borrowings) in an aggregate amount
necessary to cause Total Revolving Credit Outstandings to equal or be less than
the Revolving Credit Facility then in effect; provided, however, that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility then in effect.

 

2.06     Termination or Reduction of Commitments.

 

(a)     Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Subfacility or the
Swing Line Subfacility, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Subfacility or the Swing Line Subfacility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Revolving Credit Facility, the Letter
of Credit Subfacility or the Swing Line Subfacility, as the case may be, if,
after giving effect thereto and to any concurrent prepayments hereunder, (A) the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Outstanding Amount of L/C Obligations would exceed the Letter of Credit
Subfacility, or (C) the Outstanding Amount of Swing Line Loans would exceed the
Swing Line Subfacility.

 

(b)     Mandatory. The Revolving Credit Facility shall be reduced to zero
automatically and permanently on the last day of the Availability Period. The
Term A-1 Commitments and the Term A-2 Commitments shall be automatically and
permanently reduced to zero on the Closing Date (after giving effect to the Term
Borrowings contemplated to occur on such date).

 

66

--------------------------------------------------------------------------------



 

(c)     Application of Revolving Credit Commitment Reductions; Payment of Fees.
The Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Subfacility, the Swing Line Subfacility or the
Revolving Credit Facility under this Section 2.06. Upon any reduction of the
Letter of Credit Subfacility, the Letter of Credit Sublimit of each L/C Issuer
shall be reduced on a pro rata basis. Upon any reduction of the Revolving Credit
Facility, the Revolving Credit Commitment of each Revolving Credit Lender shall
be reduced by such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of such reduction amount, and upon any resulting reduction of the
Letter of Credit Subfacility, the Letter of Credit Sublimit of each L/C Issuer
shall be reduced on a pro rata basis. All fees in respect of the Revolving
Credit Facility accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination. Following any such termination or reduction, the Administrative
Agent may in its discretion replace the existing Schedule 2.01 with an amended
and restated schedule that reflects all such terminations and reductions.

 

2.07     Repayment of Loans.

 

(a)     The Borrower shall repay to the Revolving Credit Lenders on the
Revolving Credit Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

 

(b)     The Borrower shall repay to the Term A-1 Lenders on the Term A-1
Maturity Date the aggregate principal amount of all Term A-1 Loans outstanding
on such date.

 

(c)     The Borrower shall repay to the Term A-2 Lenders on the Term A-2
Maturity Date the aggregate principal amount of all Term A-2 Loans outstanding
on such date.

 

(d)     The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date seven Business Days after such Loan is made and (ii) the Revolving
Credit Maturity Date.

 

(e)     The Borrower shall repay to the Term Lenders holding Term Loans of any
Incremental TL Facility on the Maturity Date for such Incremental TL Facility
the aggregate principal amount of all Term Loans of such Incremental TL Facility
outstanding on such date.

 

2.08     Interest.

 

(a)     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Committed Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate applicable to
Base Rate Loans for the Revolving Credit Facility.

 

(b)     While any Event of Default arising under Section 8.01(a)(i) or
Section 8.01(f) exists, the Borrower shall pay interest on the principal amount
of all outstanding

 

67

--------------------------------------------------------------------------------



 

Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)     Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09     Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03 and in Sections 2.14(b)(iii) and 2.15(c)(vi):

 

(a)     Revolving Credit Facility Fees. At all times during the Availability
Period for the Revolving Credit Facility, including at any time during which one
or more of the conditions in Article IV is not met, the Borrower shall pay to
the Administrative Agent, for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, (i) prior to the
Investment Grade Pricing Effective Date, an unused line fee (the “Unused Fee”)
equal to the Applicable Fee Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17 and (ii) at all times on and
after the Investment Grade Pricing Effective Date, a facility fee (the “Facility
Fee”) equal to the “Facility Fee” component of the Applicable Rate times the
actual daily amount of the Revolving Credit Facility (or, if the Revolving
Credit Commitments have terminated, the Total Revolving Credit Outstandings).
For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Revolving Credit Facility for
purposes of determining the Unused Fee. Accrued Unused Fees pursuant to clause
(i) above and Facility Fees pursuant to clause (ii) above shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility. The Unused Fee and the Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate or
the “Facility Fee” component of the Applicable Rate, as applicable, during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate or the “Facility Fee” component of the Applicable Rate, as
the case may be, separately for each period during such quarter that such
Applicable Fee Rate or “Facility Fee” component of the Applicable Rate was in
effect.

 

68

--------------------------------------------------------------------------------



 

(b)     Other Fees.   The Borrower shall pay to the Administrative Agent, the
Bookrunners and the Lenders party to the Fee Letter, for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)     The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)     All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which such
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuer, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under any Debtor Relief Law, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under any other provision of
this Agreement, including without limitation, Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Revolving Credit Facility and the Term
Facilities and the repayment of all other Obligations hereunder.

 

2.11     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each

 

69

--------------------------------------------------------------------------------



 

Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)     In addition to the accounts and records referred to in Section 2.11(a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12     Payments Generally; Administrative Agent’s Clawback.

 

(a)     General. All payments to be made by any Loan Party shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by any Loan Party hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Loan Party shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make

 

70

--------------------------------------------------------------------------------



 

available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
applicable L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

71

--------------------------------------------------------------------------------



 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)     Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due such parties.

 

2.13     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them in respect of the Facilities,
provided that:

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Sections 2.03(b)(vi), 2.04(a) and 2.16, or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or

 

72

--------------------------------------------------------------------------------



 

participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14     Extension of Revolving Credit Maturity Date.

 

(a)     Request for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to (i) the Initial Revolving Credit
Maturity Date, elect to extend the then applicable Revolving Credit Maturity
Date for an additional six (6) months beyond the Initial Revolving Credit
Maturity Date (such new Revolving Credit Maturity Date, the “First Extended
Revolving Credit Maturity Date”) and (ii) the First Extended Revolving Credit
Maturity Date, elect to extend the then applicable Revolving Credit Maturity
Date for an additional six (6) months beyond the First Extended Revolving Credit
Maturity Date to the fifth anniversary of the Closing Date. The Administrative
Agent shall distribute any such Extension Notice promptly to the Lenders
following receipt thereof.

 

(b)     Conditions Precedent to Effectiveness. As conditions precedent to each
extension of the Revolving Credit Maturity Date, the Borrower shall satisfy each
of the following requirements for such extension to become effective (in each
case, the first date on which such conditions precedent are satisfied or waived,
the “Extension Effective Date”):

 

(i)     The Administrative Agent shall have received an Extension Notice within
the period required under Section 2.14(a) above;

 

(ii)     On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Revolving Credit
Maturity Date, no Default shall have occurred and be continuing;

 

(iii)     The Borrower shall have paid to the Administrative Agent, for the pro
rata benefit of the Revolving Credit Lenders based on their Applicable Revolving
Credit Percentages as of the applicable Extension Effective Date, an extension
fee in an amount equal to 0.075% of the Revolving Credit Facility in effect on
such date, it being agreed that such fee shall be fully earned when paid and
shall not be refundable for any reason;

 

(iv)     The Administrative Agent shall have received a certificate of the
Borrower dated as of the applicable Extension Effective Date, signed by a
Responsible Officer of the Borrower (i) (A) certifying and attaching the
resolutions adopted by each Loan Party approving or consenting to such extension
or (B) certifying that, as of such Extension Effective Date, the resolutions
delivered to the Administrative Agent and the Lenders on the Closing Date
include approval for an extension of the Revolving Credit Maturity Date for a
period that is not less than an additional six (6) months from the Initial
Revolving Credit Maturity Date and/or not less than an additional six (6) months
from the First

 

73

--------------------------------------------------------------------------------



 

Extended Revolving Credit Maturity Date, as applicable, and are and remain in
full force and effect and have not been modified, rescinded or superseded since
the date of adoption and (ii) certifying that (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (or, in the case of Section 5.19, all respects)
on and as of the date of the Extension Notice and, both before and after giving
effect to such extension, on and as of such Extension Effective Date, except
(x) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, (y) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists;

 

(v)     upon the reasonable request of any Lender made at least twenty-five days
prior to the applicable Extension Effective Date, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, in each case at least fifteen days
prior to the applicable Extension Effective Date; and

 

(vi)     at least fifteen days prior to the applicable Extension Effective Date,
if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation it shall deliver, to each Lender that so requests, in a
form acceptable to such Lender, a Beneficial Ownership Certification in relation
to the Borrower.

 

(c)     Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

2.15     Increase in Facilities.

 

(a)     Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent, the Borrower may from time to time after the
Closing Date, request an increase in the aggregate amount of the Facilities to
an amount not exceeding $1,250,000,000 in the aggregate after giving effect to
such increase by requesting an increase in the Revolving Credit Facility (each
such increase, an “Incremental Revolving Increase”), requesting an increase in
the Term A-1 Facility (each such increase, an “Incremental Term A-1 Increase”),
requesting an increase in the Term A-2 Facility (each such increase, an
“Incremental Term A-2 Increase”) or establishing a new (or increasing an
existing) tranche of pari passu term loans (each an “Incremental TL Facility”;
each Incremental TL Facility, Incremental Revolving Increase, Incremental Term
A-1 Increase and Incremental Term A-2 Increase are collectively referred to as
“Incremental Facilities”); provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000 or any lesser amount if such amount
represents all remaining availability under the aggregate limit in respect of
the increases set forth above (or such lesser amount as the Borrower and the
Administrative Agent may agree), (ii) the written consent of the

 

74

--------------------------------------------------------------------------------



 

Administrative Agent (which consent shall not be unreasonably withheld) shall be
required for any such increase, (iii) all Incremental Revolving Increases,
Incremental Term A-1 Increases and Incremental Term A-2 Increases shall be on
the same terms as the Facility being increased and (iv) all incremental
commitments and loans provided as part of an Incremental TL Facility shall,
subject to clauses (iii) and (iv) of the second proviso to Section 11.01, be on
terms agreed to by the Borrower and the Lenders providing such Incremental TL
Facility, provided, that (x) the final maturity date therefor may not be earlier
than the latest maturity date (including any available extension option) of any
then existing Facility and (y) if the terms of such Incremental TL Facility
(other than final maturity) are not the same as the terms of the Term A-1
Facility, the Term A-2 Facility or a then existing Incremental TL Facility, such
new Incremental TL Facility shall be on terms reasonably acceptable to the
Administrative Agent. The Borrower may approach any Lender or any Person that
would constitute an Eligible Assignee to provide all or a portion of the
requested increase; provided that (w) any Lender offered or approached to
provide all or a portion of the requested increase may elect or decline, in its
sole discretion, to provide all or a portion of such increase, (x) no Person
approached shall become a Lender without the written consent of the
Administrative Agent (which consent shall not be unreasonably withheld), if such
consent would be required for such Person to be an assignee of a Revolving
Credit Commitment or a Revolving Credit Loan pursuant to Section
11.06(b)(iii)(B), (y) no Person approached shall become a Revolving Credit
Lender without the written consent of the L/C Issuers and the Swing Line Lender
and (z) the Borrower shall not be obligated to offer any existing Lender the
opportunity to provide any portion of a requested increase. At the time of
sending its notice, the Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Lender and other Person
approached by the Borrower is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to such
Lenders).

 

(b)     Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (each an “Increase Effective Date”)
of any Incremental Facility and the final allocation of such Incremental
Facility among the Appropriate Lenders. The Administrative Agent shall promptly
notify the Appropriate Lenders of the final allocation of such Incremental
Facility and the applicable Increase Effective Date.

 

(c)     Conditions to Effectiveness of Increase. As conditions precedent to each
Incremental Facility, on or prior to the applicable Increase Effective Date:

 

(i)     the Administrative Agent shall have received a certificate of each Loan
Party dated as of such Increase Effective Date signed by a Responsible Officer
of such Loan Party (x) (1) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such increase or (2) certifying that,
as of such Increase Effective Date, the resolutions delivered to the
Administrative Agent and the Lenders on the Closing Date (which resolutions
include approval to increase the aggregate principal amount of the Facilities to
an amount at least equal to $1,250,000,000) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption, and (y) in the case of the Borrower, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects (or, in the case of Section 5.19, all respects) on and as of such
Increase Effective Date, except to the extent

 

75

--------------------------------------------------------------------------------



 

that (1) such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (3) for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists;

 

(ii)     the Administrative Agent shall have received (x) a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel (a “New Lender Joinder Agreement”) duly executed by the Borrower and
each Eligible Assignee that is not an existing Lender and is becoming a Lender
in connection with such increase, which New Lender Joinder Agreement shall, in
order to become effective, be acknowledged and consented to in writing by the
Administrative Agent, and, if such Eligible Assignee is becoming a Revolving
Credit Lender, by the Swing Line Lender and the L/C Issuers and (y) written
confirmation from each existing Lender, if any, participating in such
Incremental Facility of the amount by which its Commitments and/or Loans, as
applicable, will be increased, which confirmation, if from a Revolving Credit
Lender, shall, in order to become effective, be acknowledged and consented to in
writing by the Swing Line Lender and the L/C Issuers;

 

(iii)     upon the reasonable request of any Lender made at least twenty-five
days prior to the applicable Increase Effective Date, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, in each case at least fifteen days
prior to the applicable Increase Effective Date;

 

(iv)     at least fifteen days prior to the applicable Increase Effective Date,
if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation it shall deliver to each Lender that so requests, in a form
acceptable to such Lender, a Beneficial Ownership Certification in relation to
the Borrower;

 

(v)     if requested by the Administrative Agent or any new Lender or Lender
increasing its Revolving Credit Commitment or Term Loan, the Administrative
Agent shall have received a favorable opinion of counsel (which counsel shall be
reasonably acceptable to Administrative Agent), addressed to Administrative
Agent and each Lender, as to such customary matters concerning the increase in
the aggregate amount of the Facilities as Administrative Agent may reasonably
request; and

 

(vi)     the Borrower shall have paid to the Bookrunners the fee required to be
paid pursuant to the Fee Letter in connection therewith.

 

(d)     Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (c) of this Section
2.15, the Administrative Agent shall notify the Appropriate Lenders of the
effectiveness of the applicable Incremental Facility

 

76

--------------------------------------------------------------------------------



 

(including the aggregate amount thereof) and the Applicable Percentage of each
Appropriate Lender as a result thereof. In the event of an increase in an
existing Term Facility or a new Incremental TL Facility, on such Increase
Effective Date each Lender participating in such increase shall make a Term Loan
with respect to the applicable Term Facility to the Borrower equal to its
allocated portion of such Incremental Facility. In the event that an increase in
the Revolving Credit Facility results in any change to the Applicable Revolving
Credit Percentage of any Revolving Credit Lender, then on the Increase Effective
Date, (i) the participation interests of the Revolving Credit Lenders in any
outstanding Letters of Credit and Swing Line Loans shall be automatically
reallocated among the Revolving Credit Lenders in accordance with their
respective Applicable Revolving Credit Percentages after giving effect to such
increase, (ii) any new Lender, and any existing Lender whose Revolving Credit
Commitment has increased, shall pay to the Administrative Agent such amounts as
are necessary to fund its new or increased share of all Revolving Credit Loans,
(iii) the Administrative Agent will use the proceeds thereof to pay to all
existing Revolving Credit Lenders whose Applicable Revolving Credit Percentage
is decreasing such amounts as are necessary so that each Revolving Credit
Lender’s share of all Revolving Credit Loans, will be equal to its adjusted
Applicable Revolving Credit Percentage, and (iv) if the Increase Effective Date
occurs on a date other than the last day of an Interest Period applicable to any
outstanding Loan that is a Eurodollar Rate Loan, then the Borrower shall pay any
amounts required pursuant to Section 3.05 on account of the payments made
pursuant to clause (iii) of this sentence.

 

(e)     Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

2.16     Cash Collateral.

 

(a)     Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Issuance
Expiration Date, any L/C Obligation for any reason remains outstanding (unless
such L/C Obligation is already secured by Cash Collateral in an amount at least
equal to the Minimum Collateral Amount), (iii) the Borrower shall be required to
provide Cash Collateral pursuant to Section 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the applicable L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

(b)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided, or that the

 

77

--------------------------------------------------------------------------------



 

total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuers or the Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.17     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term A-1 Lenders”, “Required Term A-2 Lenders”,
“Required Incremental TL Facility Lenders” and in Section 11.01.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available or received
by the Administrative Agent from a Defaulting Lender pursuant to Section 11.08)
shall be applied at such time

 

78

--------------------------------------------------------------------------------



 

or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Credit Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Credit Lender, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.16; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, in the case of a
Defaulting Lender that is a Revolving Credit Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) in
the case of a Revolving Credit Lender, Cash Collateralize the L/C Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.16; sixth, to the payment of any amounts owing to the Lenders, any L/C Issuer
or the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans or L/C Borrowings were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Unused Fee payable
under Section 2.09(a) for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

79

--------------------------------------------------------------------------------



 

(B)     Each Defaulting Lender that is a Revolving Credit Lender shall be
entitled to receive (x) Facility Fees payable under Section 2.09(a) for any
period during which such Lender is a Defaulting Lender only to the extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Credit Loans funded by it, and (2) its Applicable Revolving Credit Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16 and (y) Letter of Credit Fees for any period during
which such Lender is a Defaulting Lender only to the extent allocable to its
Applicable Revolving Credit Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

 

(C)     With respect to any Facility Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuers and the Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or the Swing Line Lender’s Fronting Exposure to such
Defaulting Lender (determined on a ratable basis), and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. In
the case of a Defaulting Lender that is a Revolving Credit Lender, all or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Credit Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Credit Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent, and,
with respect to any Defaulting Lender that is a Revolving Credit Lender, the
Swing Line Lender and the L/C Issuers, agree in writing that a Defaulting Lender
shall no longer be deemed to be a

 

80

--------------------------------------------------------------------------------



 

Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.18     Surge Periods.

 

The Borrower may elect, by delivery of a written notice to the Administrative
Agent in a Compliance Certificate timely delivered pursuant to Section
6.02(a),that as of the last day of the fiscal quarter for which such Compliance
Certificate was delivered and the next two (2) consecutive fiscal quarters (each
such period of three fiscal quarters, a “Surge Period”) (i) the Consolidated
Leverage Ratio may exceed 6.50 to 1.0 but not exceed 7.0 to 1.0 and (ii)
Consolidated Unsecured Indebtedness may exceed 60% of the Unencumbered Asset
Value but not exceed 65% of the Unencumbered Asset Value; provided that, (i) no
Default has occurred and is continuing, (ii) the Applicable Rate with respect to
Eurodollar Rate Loans and Base Rate Loans shall be increased during such Surge
Period as set forth in the last sentence of the definition of Applicable Rate,
(iii) the Borrower may not elect more than two Surge Periods during the term of
this Agreement, (iv) Surge Periods may not occur consecutively (i.e., no Surge
Period may commence prior to the first day of the second full fiscal quarter
following the end of a prior Surge Period), and (v) each Surge Period shall be
in connection with a Material Acquisition that occurs during the first fiscal
quarter of such Surge Period. The Borrower may elect to terminate any ongoing
Surge Period by delivery of a written notice to the Administrative Agent (which
termination, for the avoidance of doubt, shall not have retroactive effect).

 

 

Article III.      TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such

 

81

--------------------------------------------------------------------------------



 

deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)     If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)     Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)     Tax Indemnifications. Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does

 

82

--------------------------------------------------------------------------------



 

hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)     Each Lender and L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)     Status of Lenders; Tax Documentation.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in

 

83

--------------------------------------------------------------------------------



 

Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)     executed copies of IRS Form W-8ECI;

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

 

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or

 

84

--------------------------------------------------------------------------------



 

other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(iv)     For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans and this Agreement as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any

 

85

--------------------------------------------------------------------------------



 

refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this Section
3.01, it shall pay to such Loan Party an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by a Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to any Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)     Payments made by Administrative Agent. For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

 

(h)     Lender treated as Partnership. If any Lender is treated as partnership
for purposes of an applicable Indemnified Tax or Other Tax, any withholding made
by such Lender shall be treated as if such withholding had been made by the
Borrower or the Administrative Agent.

 

(i)     L/C Issuers and Swing Line Lender. For purposes of this Section 3.01,
the term “Lender” shall include each L/C Issuer and the Swing Line Lender.

 

(j)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Revolving Credit Facility and the Term Facilities and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to

 

86

--------------------------------------------------------------------------------



 

convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03     Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, the “Impacted Loans”), or (b) the Administrative Agent or the
affected Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the affected Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted

 

87

--------------------------------------------------------------------------------



 

Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the affected Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

3.04     Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if

 

88

--------------------------------------------------------------------------------



 

any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)     Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

 

3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

89

--------------------------------------------------------------------------------



 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)     any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
any Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or
any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then, at the request of the Borrower, such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different

 

90

--------------------------------------------------------------------------------



 

lending office in accordance with Section 3.06(a), the Borrower may replace such
Lender in accordance with Section 11.13.

 

3.07     LIBOR Successor Rate.

 

(a)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

 

(i)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

 

(b)     If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed

 

91

--------------------------------------------------------------------------------



 

Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any LIBOR Successor Rate that is adopted
in accordance herewith shall provide that in no event shall such rate be less
than zero for purposes of this Agreement (except for any portion of Term Loan
A-1 or Term Loan A-2 that is subject to a hedge or swap (or other similar)
agreement as certified by Borrower in writing to the Administrative Agent).

 

(c)     This Section shall supersede any provisions in Section 11.01 to the
contrary.

 

3.08     Survival. All of the Borrower’s obligations under this Article III
shall survive the termination of the Revolving Credit Facility and the Term
Facilities, repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

Article IV.      CONDITIONS PRECEDENT TO Credit Extensions

 

4.01     Conditions of Initial Credit Extension. The effectiveness of this
Agreement and the obligation of each L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

 

(i)     executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)     a Revolving Credit Note executed by the Borrower in favor of each
Revolving Credit Lender requesting a Revolving Credit Note, a Term A-1 Note
executed by the Borrower in favor of each Term A-1 Lender requesting a Term A-1
Note and a Term A-2 Note executed by the Borrower in favor of each Term A-2
Lender requesting a Term A-2 Note;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in (A) its jurisdiction of organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification,

 

92

--------------------------------------------------------------------------------



 

except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect;

 

(v)     a favorable opinion of McGuireWoods LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

(vi)     a certificate of a Responsible Officer of Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

 

(vii)     a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since December
31, 2017 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect and (C) that no
action, suit, investigation or proceeding is pending or, to the knowledge of any
Loan Party, threatened in any court or before any arbitrator or Governmental
Authority that (1) relates to this Agreement or any other Loan Document, or any
of the transactions contemplated hereby or thereby, or (2) could reasonably be
expected to have a Material Adverse Effect;

 

(viii)     a Solvency Certificate from the Borrower certifying that, after
giving effect to the transactions to occur on the Closing Date (including,
without limitation, all Credit Extensions to occur on the Closing Date), each
Loan Party is, individually and together with its Subsidiaries on a consolidated
basis, Solvent;

 

(ix)     a duly completed Compliance Certificate, giving pro forma effect to the
transactions to occur on the Closing Date (including, without limitation, all
Credit Extensions to occur on the Closing Date) (such Compliance Certificate,
the “Pro Forma Closing Date Compliance Certificate”);

 

(x)     the financial statements referenced in Section 5.05(a) and (b); and

 

(xi)     such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.

 

(b)     Any fees required hereunder or under the Fee Letter to be paid on or
before the Closing Date shall have been paid.

 

(c)     Upon the reasonable request of any Lender made at least ten days prior
to the Closing Date, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations,

 

93

--------------------------------------------------------------------------------



 

including, without limitation, the U.S. Patriot Act, in each case at least five
days prior to the Closing Date.

 

(d)     At least five days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation it shall
deliver to each Lender that so requests, in a form acceptable to such Lender, a
Beneficial Ownership Certification in relation to the Borrower.

 

(e)     Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced (which invoice may be in summary form) prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

Notwithstanding anything contained elsewhere in this Agreement, each Lender that
is a “Lender” (as defined in the Existing Credit Agreement) hereby waives any
right to indemnification for any funding loss or expense that such Lender may
sustain or incur as a result of a prepayment by the Borrower of any Loans
outstanding under the Existing Credit Agreement on the Closing Date prior to the
last day of the “Interest Period” (as defined in the Existing Credit Agreement)
applicable thereto that is required to effect the refinancing of loans under the
Existing Credit Agreement with Loans made under this Agreement or as a result of
the allocation of any Loans to Lenders that were not “Lenders” under the
Existing Credit Agreement.

 

4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)     The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, in the case
of Section 5.19, all respects) on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (ii) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after

 

94

--------------------------------------------------------------------------------



 

giving effect to such qualification and (iii) that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.

 

(b)     No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)     The Administrative Agent and, if applicable, an L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

Article V.      REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01     Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Borrower that is not a Loan Party, to the extent that the failure of such
Subsidiary to be duly organized or formed and in good standing could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

95

--------------------------------------------------------------------------------



 

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Consolidated Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

(b)     The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)     The consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.

 

(e)     Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries not
included in such financial statements, including liabilities for taxes, material
commitments and Indebtedness.

 

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or

 

96

--------------------------------------------------------------------------------



 

contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect. There are no
judgments, final orders or awards outstanding against or affecting any Borrower,
any other Loan Party or any of their respective Subsidiaries or any Unencumbered
Eligible Property individually or in the aggregate in excess of $10,000,000.

 

5.07     No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08     Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

 

5.09     Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither a Loan Party nor any of its Subsidiaries (i)
has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

5.10     Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in each of the localities where the Borrower or any of its
Subsidiaries operates and/or owns properties.

 

5.11     Taxes. Each Loan Party and each of its Subsidiaries has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Subsidiary thereof that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

97

--------------------------------------------------------------------------------



 

5.12     ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status. None of the
Unencumbered Eligible Properties constitutes a “plan asset” of any “benefit plan
investor” within the meaning of section 3(42) of ERISA.

 

(b)     There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     (i) No ERISA Event has occurred, and neither any Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither any
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date; (iv)
neither any Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)     Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

(e)     Neither the Borrower nor any Guarantor is or will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.

 

98

--------------------------------------------------------------------------------



 

5.13     Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party or a Subsidiary thereof in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens. All of the outstanding Equity
Interests in each Loan Party have been validly issued and are fully paid and
nonassessable. The Borrower has no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13.
Set forth on Part (c) of Schedule 5.13 is a complete and accurate list of all
Loan Parties as of the Closing Date, showing (as to each such Loan Party) the
jurisdiction of its incorporation or organization, the address of its chief
executive office and principal place of business and the type of organization it
is.

 

5.14     Margin Regulations; Investment Company Act.

 

(a)     Such Loan Party is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
will be margin stock.

 

(b)     None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary of the Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15     Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

5.16     Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

99

--------------------------------------------------------------------------------



 

5.17     Taxpayer Identification Number. Each Loan Party’s true and correct
U.S. taxpayer identification number is set forth on Schedule 11.02 (or, in the
case of a Subsidiary that becomes a Loan Party after the Closing Date, is set
forth in the information provided to the Administrative Agent with respect to
such Subsidiary pursuant to Section 6.12).

 

5.18     Intellectual Property; Licenses, Etc. Each Loan Party, and each of its
Subsidiaries, owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person. To the best knowledge of the Loan Parties, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of their Subsidiaries infringes upon any rights held by any other Person. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Loan Parties, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.19     Beneficial Ownership. As of the Closing Date, each Increase Effective
Date and each Extension Effective Date, the information included in each
Beneficial Ownership Certification delivered to the Administrative Agent and/or
any Lender on such date is true and correct in all respects.

 

5.20     Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.21     REIT Status. The Borrower is organized and operated in a manner that
allows it to qualify for REIT Status.

 

5.22     Unencumbered Eligible Properties. Each property included in any
calculation of Unencumbered Asset Value or Unencumbered Adjusted NOI satisfied,
at the time of such calculation, all of the requirements contained in the
definition of “Unencumbered Eligible Property”.

 

5.23     Casualty; Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.24     OFAC; Anti-Money Laundering; Anti-Corruption Laws; Sanctions.

 

(a)     Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any Related Party thereof (i) has violated
or is in violation of any applicable anti-money laundering law or (ii) has
engaged or engages in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of offenses designated in any applicable law, regulation or other binding
measure implementing the “Forty Recommendations” and “Nine Special

 

100

--------------------------------------------------------------------------------



 

Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

 

(b)     The Borrower and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

(c)     Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any Related Party thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.

 

(d)     Neither any Loan, nor the proceeds from any Credit Extension, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise been
made available to fund any activity or business in any Designated Jurisdiction
or to fund any activity or business of any Person located, organized or residing
in any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Bookrunner, any Arranger, the Administrative Agent, any L/C Issuer
or the Swing Line Lender) of Sanctions.

 

5.25     EEA Financial Institution. Neither the Borrower nor any Guarantor is an
EEA Financial Institution.

 

Article VI.      AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall cause each of their
respective Subsidiaries to (or, solely in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.12 and 6.15, the Borrower shall):

 

6.01     Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, 5 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)) (commencing with the fiscal year ended December 31, 2018), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally

 

101

--------------------------------------------------------------------------------



 

accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, and which report shall state that such financial statements
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which such independent
certified public accountant, if applicable, shall concur and which shall have
been disclosed in the notes to such financial statements) (which report shall be
subject to the confidentiality limitations set forth herein); and

 

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ending June 30, 2018) an unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, the
related unaudited consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related unaudited consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief financial officer or accounting officer of the Borrower
as fairly presenting the consolidated financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)     as soon as available, but no later than January 31st of each fiscal year
of the Borrower, forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date of any Term Facility occurs).

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Loan Parties shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02     Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

 

(a)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes). Each Compliance Certificate shall be accompanied by

 

102

--------------------------------------------------------------------------------



 

(i) copies of the statements of Net Operating Income for such fiscal quarter or
year for each of the Unencumbered Eligible Properties and Funds from Operations,
prepared on a basis consistent with the Audited Financial Statements and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, together with a certification by the chief financial officer or chief
accounting officer of the Borrower that the information contained in such
statement fairly presents the Net Operating Income of the Unencumbered Eligible
Properties for such periods and (ii) a calculation, in form and substance
satisfactory to the Administrative Agent, of the Unencumbered Asset Value as of
the last day of the fiscal period covered by such Compliance Certificate.

 

(b)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or similar governing body) (or the audit
committee of the board of directors or similar governing body) of any Loan Party
by independent accountants in connection with the accounts or books of the
Borrower or any Subsidiary, or any audit of any of them;

 

(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)     promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of material debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement, and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(e)     promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

 

(f)      promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

 

(g)     promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the U.S. Patriot Act and the
Beneficial Ownership Regulation; and

 

(h)     promptly following any request therefor, such other information
regarding the operations, business or corporate affairs or financial condition
of the Loan Parties or any of their

 

103

--------------------------------------------------------------------------------



 

Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Each Loan Party hereby acknowledges that (a) the Administrative Agent, the
Arrangers and/or the Bookrunners may, but shall not be obligated to, make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of any Loan Party hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or substantially similar electronic transmission system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Loan Party hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each Loan Party shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Bookrunners, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Loan Parties or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent, the Arrangers and the Bookrunners shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

 

6.03     Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)     of the occurrence of any Default;

 

104

--------------------------------------------------------------------------------



 

(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)     within five (5) Business Days of (i) the occurrence of any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise would constitute a default or event of default by any party under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound; (ii) any termination of
a Material Contract; or (iii) the execution of a new Management Agreement,
Operating Lease or Franchise Agreement or any amendment or waiver of a
Management Agreement, Operating Lease or Franchise Agreement with respect to a
Hotel Property that includes any material changes to the existing agreement;

 

(d)     of the occurrence of any ERISA Event;

 

(e)     of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);

 

(f)     of any announcement by Moody’s, S&P or Fitch of any change in a Debt
Rating; provided, that the provisions of this clause (f) shall not apply until
such time, if any, as the Borrower obtains an Investment Grade Credit Rating;
and

 

(g)     within five (5) Business Days of becoming aware of (i) any potential or
known Release, or threat of Release, of any Hazardous Materials in violation of
any applicable Environmental Law at any Real Estate; (ii) any violation of any
Environmental Law that any Loan Party or any of their respective Subsidiaries
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) any Unencumbered Eligible Property, or (B) any other Real
Estate and could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and the other Loan Parties have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

105

--------------------------------------------------------------------------------



 

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties, Unencumbered Eligible Properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry for similar facilities in similar
locations in the operation and maintenance of its facilities.

 

6.07     Maintenance of Insurance. Maintain and cause each of its Subsidiaries
to maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and its
business against general liability, property casualty and such casualties and
contingencies as shall be commercially reasonable and in accordance with the
customary and general practices of businesses having similar operations and real
estate portfolios in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent for
such businesses, including without limitation, insurance policies and programs
sufficient to cover (a) the replacement value of the improvements on the subject
Real Estate (less commercially reasonable deductible amounts) and (b) liability
risks associated with such ownership (less commercially reasonable deductible
amounts).

 

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all

 

106

--------------------------------------------------------------------------------



 

financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Loan Party
or such Subsidiary, as the case may be.

 

6.10     Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including for acquisitions and stock repurchases, not in
contravention of any Law or of any Loan Document.

 

6.12     Additional Unencumbered Eligible Properties and Guarantors.

 

(a)     If at any time the Borrower or a Wholly Owned Subsidiary of the Borrower
owns or leases (as the lessee under an Eligible Ground Lease) a property that
the Borrower wants to include as an Unencumbered Eligible Property under this
Agreement, prior to any such inclusion the Borrower shall:

 

(i)     notify the Administrative Agent in writing of its intention to include
such property as an Unencumbered Eligible Property, which notice shall include
(x) a list of each Subsidiary of the Borrower that is the Direct Owner or an
Indirect Owner of such property and (y) if such property will be included on or
after the Investment Grade Permitted Release, an Officer’s Certificate
certifying to the Administrative Agent and the Lenders as to whether or not the
Direct Owner or any Indirect Owner of such property is a borrower or guarantor
of, or otherwise obligated in respect of, any Recourse Indebtedness (each
Subsidiary referred to in the foregoing clause (x) being referred to as a “New
Subsidiary”);

 

(ii)     provide the Administrative Agent with the U.S. taxpayer identification
for each such New Subsidiary; and

 

(iii)     provide the Administrative Agent and each Lender with all
documentation and other information concerning each such New Subsidiary that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the U.S. Patriot Act.

 

(iv)     deliver to the Administrative Agent (1) the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such New Subsidiary and
(2) as and to

 

107

--------------------------------------------------------------------------------



 

the extent requested by the Administrative Agent, deliver to the Administrative
Agent a favorable opinion of counsel, which counsel shall be reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender, as to such matters concerning such New Subsidiary and the Loan
Documents as the Administrative Agent may reasonably request; and

 

(v)     cause each such New Subsidiary to execute and deliver a joinder
agreement in substantially the form of Exhibit G; provided that after the
Investment Grade Permitted Release, a New Subsidiary that is not a borrower or
guarantor of, or otherwise obligated in respect of, any Recourse Indebtedness
shall not be required to become a Guarantor (and the Borrower shall not be
required to take any of the related actions described in clauses (ii) through
(iv) above).

 

(b)     Notwithstanding anything to the contrary contained in this Agreement, in
the event that the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent with respect to any New
Subsidiary are not satisfactory in all respects to the Administrative Agent,
such New Subsidiary shall not be permitted to become a Guarantor, and for the
avoidance of doubt no Real Estate owned or ground leased, directly or
indirectly, by such New Subsidiary shall be included as an Unencumbered Eligible
Property without the prior written consent of the Administrative Agent.

 

6.13     Compliance with Environmental Laws. Comply, in all material respects,
with all applicable Environmental Laws and Environmental Permits held by it;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, response, removal, remedial or other action necessary to
remove, remediate and clean up all Hazardous Materials at, on, under or
emanating from any of the properties owned, leased or operated by it in
accordance with the requirements of all applicable Environmental Laws; provided,
however, that Loan Parties and their Subsidiaries shall not be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 

6.14     Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Creditor
Parties the rights granted or now or hereafter intended to be granted to the
Creditor Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

108

--------------------------------------------------------------------------------



 

6.15     Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing.
At all times continue to be organized and operated in a manner that will allow
the Borrower to (i) qualify for REIT Status and (ii) remain publicly traded with
securities listed on the New York Stock Exchange or the NASDAQ Stock Market.

 

6.16     Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be likely to have
a Material Adverse Effect.

 

6.17     Business Operations. Operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the other Loan Documents.

 

6.18     Distributions of Income. Cause all of the Subsidiaries (subject to the
terms of any loan documents under which such Subsidiary is the borrower) to
promptly distribute to the Borrower (but not less frequently than once each
calendar quarter, unless otherwise approved by the Administrative Agent),
whether in the form of dividends, distributions or otherwise, all profits,
proceeds or other income relating to or arising from the Subsidiaries’ use,
operation, financing, refinancing, sale or other disposition of their respective
assets and properties after (a) the payment by each Subsidiary of its debt
service, operating expenses, capital improvements and leasing commissions for
such quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Subsidiary’s assets and properties approved by
such Subsidiary in the course of its business consistent with its past
practices.

 

6.19     Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

Article VII.      NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly:

 

7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any
Unencumbered Eligible Property, the Equity Interests of any Loan Party or any
income from or proceeds of any of the foregoing, or sign, file, authorize or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that includes in its collateral description any of the
foregoing, other than the following:

 

(a)     Liens pursuant to any Loan Document; and

 

109

--------------------------------------------------------------------------------



 

(b)     Permitted Property Encumbrances and Permitted Equity Encumbrances.

 

7.02     Investments. Make or allow any Investment unless (a) no Event of
Default exists at the time of, or after giving effect to, the making of such
Investment and (b) immediately after giving effect to the making of such
Investment, the Loan Parties and their respective Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the provisions of Section 7.11.

 

7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     Consolidated Secured Recourse Indebtedness of the Borrower and its
Subsidiaries; provided that immediately after giving effect to the incurrence of
such Indebtedness, the Loan Parties shall be in compliance, on a Pro Forma
Basis, with the provisions of Section 7.11(a), (b) and (g);

 

(c)     Non-Recourse Indebtedness of the Borrower and its Subsidiaries; provided
that immediately after giving effect to the incurrence of such Indebtedness, the
Loan Parties shall be in compliance, on a Pro Forma Basis, with the provisions
of Section 7.11(a) and (b);

 

(d)     Guarantees of Indebtedness that is otherwise permitted to exist under
this Section 7.03;

 

(e)     unsecured obligations (contingent or otherwise) of a Loan Party or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party; and

 

(f)     any other unsecured Indebtedness; provided that (i) taking into account
the incurrence of such Indebtedness, the Loan Parties shall be in compliance, on
a Pro Forma Basis, with the provisions of Section 7.11(a), (e) and (f) and (ii)
no Default shall have occurred and be continuing or would result under any other
provision of this Agreement from such incurrence.

 

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets or all or substantially all
of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)     (i) any Person may merge into a Loan Party or a Subsidiary in a
transaction in which such Loan Party or such Subsidiary is the surviving Person
(provided that the Borrower must be the survivor of any merger involving the
Borrower), subject to the requirements of Section 6.12, (ii) any Loan Party or
any Subsidiary may sell, lease, transfer or otherwise dispose of its assets to
another Loan Party or another Subsidiary, subject to the requirements of Section

 

110

--------------------------------------------------------------------------------



 

6.12, (iii) any Subsidiary (other than a Loan Party) may liquidate or dissolve
if such liquidation or dissolution is not materially disadvantageous to the
Lenders and the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower, and (iv) if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result, any Loan Party or any Subsidiary may
sell, transfer or otherwise dispose of Equity Interests of a Subsidiary (other
than a Loan Party);

 

(b)     in connection with any acquisition permitted under Section 7.02, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a Wholly Owned Subsidiary of the
Borrower and shall comply with the requirements of Section 6.12;

 

(c)     any Subsidiary of the Borrower may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Loan Party, then the transferee must be a Loan Party; and

 

(d)     Dispositions permitted by Section 7.05(d) shall be permitted under this
Section 7.04.

 

7.05     Dispositions. Make any Disposition or, in the case of any Subsidiary of
the Borrower, issue, sell or otherwise Dispose of any of such Subsidiary’s
Equity Interests to any Person, except:

 

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)     Dispositions of property by any Subsidiary of the Borrower to the
Borrower or to another Subsidiary of the Borrower; provided that if the
transferor is a Loan Party, the transferee thereof must be a Loan Party;

 

(c)     Dispositions permitted by Section 7.04(a), (b) or (c); and

 

(d)     (i) the Disposition of any Real Estate and (ii) the sale or other
Disposition of all, but not less than all, of the Equity Interests of any
Subsidiary; provided that no such Disposition shall result in a Material Adverse
Effect and, at the time thereof and immediately after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom;
provided further that if (x) such Real Estate is an Unencumbered Eligible
Property or (y) such Subsidiary owns any Unencumbered Eligible Property, then at
least two Business Days prior to the date of such Disposition, the
Administrative Agent shall have received (1) an Officer’s Certificate certifying
that (A) at the time of and immediately after giving effect to such Disposition
(x) the Loan Parties shall be in compliance, on a Pro Forma Basis, with the
provisions of Section 7.11(a), (e) and (f) and (y) no Default shall have
occurred and be continuing or would result under any other provision of this
Agreement from such Disposition and (B) such Disposition does not result in a
Material Adverse Effect.

 

111

--------------------------------------------------------------------------------



 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that the following shall be permitted:

 

(a)     the Borrower and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(b)     the Borrower may make Restricted Payments; provided, that, (i) if an
Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower shall only be permitted to make cash Restricted Payments
in an amount not to exceed the greater of (x) the amount necessary to enable the
Borrower to avoid payment by the Consolidated Group of federal or state income
or excise taxes and (y) the amount necessary to enable the Borrower to maintain
its status as a real estate investment trust and (ii) no cash Restricted
Payments shall be permitted under this clause (b) following an acceleration of
the Obligations pursuant to Section 8.02 or following the occurrence of any
Event of Default under Section 8.01(a), 8.01(f) or 8.01(g);

 

(c)     each Subsidiary of the Borrower may make Restricted Payments pro rata to
the holders of its Equity Interests; and

 

(d)     each Subsidiary of the Borrower may make purchases of Equity Interests
in any Subsidiary or Unconsolidated Affiliate of the Borrower that is held by
any other Person to the extent that such purchase constitutes an Investment that
is permitted under Section 7.02.

 

7.07     Change in Nature of Business. Engage to any material extent in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the Closing Date and businesses reasonably related
thereto.

 

7.08     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or a Subsidiary thereof as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (i) transactions between or among the Loan Parties,
(ii) transactions between or among Wholly Owned Subsidiaries of the Borrower,
(iii) Investments and Restricted Payments expressly permitted hereunder and (iv)
the Operating Leases.

 

7.09     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any other Loan
Party or to otherwise transfer property to the Borrower or any other Loan Party,
other than Permitted Pari Passu Encumbrances, (ii) of any Subsidiary to
Guarantee the Obligations or (iii) of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person, other than
Permitted Pari Passu Encumbrances, provided, however, that this clause (iii)
shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(b) or Section 7.03(c) solely
to the extent any such negative pledge relates to property financed by or the
subject of such Indebtedness.

 

112

--------------------------------------------------------------------------------



 

7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
(a) purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(b) finance or refinance any commercial paper issued by any Loan Party.

 

7.11     Financial Covenants.

 

(a)     Maximum Consolidated Leverage Ratio. Permit, as of the last day of each
fiscal quarter, the Consolidated Leverage Ratio to exceed 6.50 to 1.00; provided
that, the Consolidated Leverage Ratio may exceed 6.50 to 1.0, but not exceed 7.0
to 1.0, as of the last day of each fiscal quarter that occurs during a Surge
Period.

 

(b)     Maximum Secured Leverage Ratio. Permit Consolidated Secured Indebtedness
to exceed 45% of Consolidated Total Assets as of the last day of each fiscal
quarter of the Borrower.

 

(c)     Minimum Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $3,249,276,000 plus (ii) an amount equal
to 75% of the Net Cash Proceeds received by the Borrower from issuances and
sales of Equity Interests of the Borrower occurring after the last day of the
fiscal quarter most recently ended prior to the Closing Date for which
Borrower’s financial statements are publicly available (other than any such Net
Cash Proceeds received in connection with any customary dividend reinvestment
program).

 

(d)     Minimum Fixed Charge Coverage Ratio. Permit the ratio of Adjusted
Consolidated EBITDA to Consolidated Fixed Charges to be less than 1.50:1.00 as
of the last day of each fiscal quarter of the Borrower for the period of four
full fiscal quarters then ended.

 

(e)     Minimum Unsecured Interest Coverage Ratio. Permit the ratio of
Unencumbered Adjusted NOI to Consolidated Implied Interest Expense for such
period in respect of Consolidated Unsecured Indebtedness to be less than
2.00:1.00 as of the last day of each fiscal quarter of the Borrower for the
period of four full fiscal quarters then ended.

 

(f)     Maximum Unsecured Leverage Ratio. Permit Consolidated Unsecured
Indebtedness to exceed 60% of the Unencumbered Asset Value as of the last day of
each fiscal quarter of the Borrower; provided that, notwithstanding the
foregoing, Consolidated Unsecured Indebtedness may exceed 60% of the
Unencumbered Asset Value, but not exceed 65% of the Unencumbered Asset Value, as
of the last day of each fiscal quarter that occurs during a Surge Period.

 

(g)     Maximum Secured Recourse Indebtedness. Permit Consolidated Secured
Recourse Indebtedness to exceed 10% of Consolidated Total Assets as of the last
day of each fiscal quarter of the Borrower.

 

7.12     Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.

 

113

--------------------------------------------------------------------------------



 

7.13     Amendments of Organization Documents. At any time cause or permit any
of its, or any of its Subsidiary’s, Organization Documents to be modified,
amended, amended and restated or supplemented in any respect whatsoever,
without, in each case, the express prior written consent or approval of the
Administrative Agent, if such changes would adversely affect in any material
respect the rights of the Administrative Agent, the L/C Issuers or the Lenders
hereunder or under any of the other Loan Documents; provided that if such prior
consent or approval is not required, such Loan Party shall nonetheless notify
the Administrative Agent in writing promptly after any such modification,
amendment, amendment and restatement, or supplement to the charter documents of
such Loan Party.

 

7.14     Sanctions.

 

(a)     Directly or indirectly, engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any applicable
law, regulation or other binding measure by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering or
violate these laws or any other applicable anti-money laundering law or engage
in these actions.

 

(b)     Directly or indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Bookrunner, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

 

7.15     Compliance with Environmental Laws. Do, or permit any other Person to
do, any of the following: (a) use any of the Real Estate or any portion thereof
as a facility for the handling, processing, storage or disposal of Hazardous
Materials except for quantities of Hazardous Materials used in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous Materials
except in full compliance with Environmental Laws, (c) generate any Hazardous
Materials on any of the Real Estate except in full compliance with Environmental
Laws, (d) conduct any activity at any Real Estate or use any Real Estate in any
manner that could reasonably be contemplated to cause a Release of Hazardous
Materials on, upon or into the Real Estate or any surrounding properties or any
threatened Release of Hazardous Materials which might give rise to liability
under CERCLA or any other Environmental Law, or (e) directly or indirectly
transport or arrange for the transport of any Hazardous Materials (except in
compliance with all Environmental Laws), except, with respect to any Real Estate
other than a Unencumbered Eligible Property where any such use, generation,
conduct or other activity has not had and could not reasonably be expected to
have a Material Adverse Effect.

 

7.16     Management Status. Be party to any agreement under which any material
management or advisory services are provided to any Loan Party or any of their
respective

 

114

--------------------------------------------------------------------------------



 

Subsidiaries or pursuant to which any Loan Party or any of their respective
Subsidiaries pays any material management, advisory or similar fees, other than
the Management Agreements.

 

7.17     Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in other jurisdictions.

 

Article VIII.      EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)     Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation (whether
upon demand at maturity, by reason of acceleration or otherwise) or deposit any
funds as Cash Collateral in respect of L/C Obligations, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within three Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)     Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.15, 6.17 or 6.18 or Article VII or Article X; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (or in the case of the representation contained in Section
5.19, in any respect) when made or deemed made or any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be incorrect or misleading in any respect
after giving effect to such qualification when made or deemed made; or

 

(e)     Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Recourse Indebtedness or
Guarantee of Recourse Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of more than the Threshold Amount, or (B) fails to observe or perform
any other agreement or condition relating to any Recourse Indebtedness or
Guarantee of Recourse Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement),

 

115

--------------------------------------------------------------------------------



 

individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of more than the Threshold Amount or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of more than the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the aggregate Swap Termination Values owed by the
Borrower and all such Subsidiaries as a result thereof is greater than the
Threshold Amount; or

 

(f)     Insolvency Proceedings, Etc. Any Loan Party or any one or more
Subsidiaries thereof to which more than 5% of Consolidated Total Assets in the
aggregate is attributable institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its

 

116

--------------------------------------------------------------------------------



 

property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party or any one or
more Subsidiaries thereof to which more than 5% of Consolidated Total Assets in
the aggregate is attributable becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy; or

 

(h)     Judgments. There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $35,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

 

(j)     Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(k)     Change of Control. There occurs any Change of Control; or

 

(l)     REIT Status. The Borrower shall, for any reason, fail to maintain its
REIT Status, after taking into account any cure provisions set forth in the Code
that are complied with by the Borrower.

 

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

117

--------------------------------------------------------------------------------



 

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto (but in no
event less than the Outstanding Amount of all L/C Obligations)); and

 

(d)     exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents and applicable Laws;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (other than amounts held as Cash
Collateral with respect to Fronting Exposure of the Swing Line Lender, which
shall be applied to Obligations constituting accrued and unpaid interest on, and
unpaid principal of, the Swing Line Loans) shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

118

--------------------------------------------------------------------------------



 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees, Facility Fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Lender Swap Contracts, ratably among the Lenders, the L/C Issuers and the Swap
Banks in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired or cancelled, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.

 

Notwithstanding the foregoing, Obligations arising under Lender Swap Contracts
shall be excluded from the application described above if the Administrative
Agent has not received a Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Bank (except if such Swap Bank is the Administrative Agent or an Affiliate of
the Administrative Agent), as the case may be. Each Swap Bank not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

Article IX.      ADMINISTRATIVE AGENT

 

9.01     Appointment and Authority. Each of the Lenders and each of the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall

 

119

--------------------------------------------------------------------------------



 

have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or

 

120

--------------------------------------------------------------------------------



 

(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

121

--------------------------------------------------------------------------------



 

9.06     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower so long as no Event of Default exists, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower so long as no Event of Default exists, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(j) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents(if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04

 

122

--------------------------------------------------------------------------------



 

shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(x) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (y) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

 

(d)     Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as an L/C
Issuer and as the Swing Line Lender. If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). If Bank of America resigns as the Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor to Bank of America as an L/C Issuer or the Swing Line Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or the Swing Line
Lender, as applicable, (b) the retiring L/C Issuer and the Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by Bank of America, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

9.07     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Bookrunners, Co-Syndication Agents, Documentation Agents
or Managing Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.

 

123

--------------------------------------------------------------------------------



 

9.09     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

9.10     Guaranty Matters. Without limiting the provisions of Section 9.09, the
Lenders (including in their capacities as potential Swap Banks) and the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Guarantor from its obligations under the Guaranty if
required pursuant to Section 10.10 hereof. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

 

9.11     Lender Swap Contracts. Except as otherwise expressly set forth herein,
no Swap Bank that obtains the benefit of the provisions of Section 8.03 or the
Guaranty by virtue of the provisions of this Agreement or any other Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document (or to notice
of or to consent to any amendment, waiver or modification of the

 

124

--------------------------------------------------------------------------------



 

provisions hereof or of the Guaranty) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Lender Swap Contracts except to the extent expressly provided
herein and unless the Administrative Agent has received a Designation Notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Swap Bank (except if such
Swap Bank is the Administrative Agent or an Affiliate of the Administrative
Agent), as the case may be. The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Lender Swap Contracts in the case of
a termination of this Agreement and the Facilities.

 

9.12     Lender Representations Regarding ERISA.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Bookrunners and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)     Such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into,

 

125

--------------------------------------------------------------------------------



 

participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or,

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Bookrunners and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)     None of the Administrative Agent, the Bookrunners or the Arrangers or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto);

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, any Bookrunner, any Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

126

--------------------------------------------------------------------------------



 

(c)     The Administrative Agent, each Bookrunner and each Arranger hereby
informs the Lenders that it is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that it has a financial interest in the
transactions contemplated hereby in that it or an Affiliate thereof (i) may
receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Article X.      CONTINUING GUARANTY

 

10.01     Guaranty. Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document or any Lender Swap Contract
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, reasonable and documented attorneys’ fees
and expenses incurred in connection with the collection or enforcement thereof)
(for each Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that (i) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(ii) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount (taking into
account any amounts payable to such Guarantor under Section 10.11) that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Notwithstanding anything to the contrary contained herein
or elsewhere, no Guarantor shall by virtue of the joint and several nature of
its obligations under this Guaranty and the other Loan Documents be liable for
any Guaranteed Obligations that constitute Excluded Swap Obligations with
respect to such Guarantor. The Administrative Agent’s books and records showing
the amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantors, and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

127

--------------------------------------------------------------------------------



 

10.02     Rights of Lenders. Each Guarantor consents and agrees that the
Creditor Parties may, at any time and from time to time, without notice or
demand, without the consent of such Guarantor, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, sell, or otherwise dispose of, or impair or
fail to perfect any Lien on, any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuers and the
Lenders in their sole discretion may determine; and (d) release or substitute
any other Guarantor or one or more of any endorsers or other guarantors of any
of the Guaranteed Obligations. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.

 

10.03     Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, any other Loan Party
or any other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower (other than the defense of
prior payment in full of the Guaranteed Obligations); (b) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Borrower; (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the power of any
Creditor Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Creditor Party; and (f) to the fullest
extent permitted by law, any and all other defenses (other than the defense of
prior payment in full of the Guaranteed Obligations) or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

 

10.04     Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.

 

10.05     Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are

 

128

--------------------------------------------------------------------------------



 

terminated, and all Letters of Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuers. If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust by such
Guarantor for the benefit of the Creditor Parties and shall forthwith be paid to
the Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

10.06     Termination. This Guaranty is a continuing, absolute, unconditional
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Guaranty are indefeasibly paid in full in
cash and the Commitments and the Facilities with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any Guarantor is made, or any of the
Creditor Parties exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Creditor Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.

 

10.07     Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that such Guarantor may receive regularly scheduled payments of principal and
interest on such obligations and indebtedness from the Borrower, except upon the
occurrence and continuance of an Event of Default. If any amounts are paid to
any Guarantor in violation of the foregoing subordination, then such amounts
shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured. Upon the occurrence and continuance
of an Event of Default, if the Creditor Parties so request, any such obligation
or indebtedness of the Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Creditor Parties and
the proceeds thereof shall be paid over to the Creditor Parties on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.

 

10.08     Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed, in connection with any case commenced
by or against the Borrower or any other Loan Party under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Creditor Parties.

 

129

--------------------------------------------------------------------------------



 

10.09     Condition of the Loan Parties. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantor as such Guarantor requires, and that
none of the Creditor Parties has any duty, and such Guarantor is not relying on
the Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any Loan Party or
any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).

 

10.10     Releases of Guarantors.

 

(a)     Releases following receipt of Investment Grade Credit Rating. If at any
time the Borrower obtains an Investment Grade Credit Rating, the Administrative
Agent shall (at the sole cost of the Borrower and pursuant to documentation
reasonably satisfactory to the Administrative Agent) promptly release all of the
Guarantors (other than any Guarantor that is a borrower or guarantor of, or
otherwise obligated in respect of, any Recourse Indebtedness) from their
obligations under this Agreement and the other Loan Documents (the “Investment
Grade Permitted Release”), upon the completion of the following conditions
precedent:

 

(i)     The Borrower shall have delivered to the Administrative Agent, on or
prior to the date that is ten (10) Business Days (or such shorter period of time
as agreed to by the Administrative Agent) before the date on which the
Investment Grade Permitted Release is to be effected, an Officer’s Certificate
(x) certifying that the Borrower has obtained an Investment Grade Credit Rating
and (y) notifying the Administrative Agent and the Lenders that it is requesting
the Investment Grade Permitted Release; and

 

(ii)     The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which the Investment
Grade Permitted Release is to be effected, an Officer’s Certificate certifying
to the Administrative Agent and the Lenders that, immediately before and
immediately after giving effect to the Investment Grade Permitted Release, (1)
no Default has occurred and is continuing or would result therefrom, (2) no
Guarantor to be released is a borrower or guarantor of, or otherwise obligated
in respect of, any Recourse Indebtedness, including, without limitation and for
the avoidance of doubt, Recourse Indebtedness incurred under or in connection
with notes or bonds issued pursuant to a Rule 144A Transaction, and (3) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (or, in the case of Section 5.19, all
respects) on and as of the date of such release and immediately after giving
effect to such release, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (B) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (C) for purposes of this
Section 10.10, the representations and warranties contained in subsections (a)
and (b) of

 

130

--------------------------------------------------------------------------------



 

Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)     Release upon Certain Events. At the request of the Borrower, any
Guarantor may be released from its obligations under this Guaranty and the other
Loan Documents subject to the following conditions: (i) the Borrower shall have
delivered to the Administrative Agent, at least two Business Days prior to the
date of the proposed release (or such shorter period of time as agreed to by the
Administrative Agent in writing), a written request for such release (a
“Guarantor Release Notice”), (ii) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects (or, in the case of Section 5.19, all respects) on and as of the
effective date of such release and, both before and after giving effect to such
release, except (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (y) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (z) for purposes of this Section 10.10, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, (iii) immediately
after giving effect to such release the Loan Parties shall be in compliance, on
a Pro Forma Basis, with the provisions of Section 7.11(e) and (f), (iv) no
Default shall have occurred and be continuing (unless such Default relates
solely to an Unencumbered Eligible Property owned or ground leased by such
Guarantor, which will no longer be an Unencumbered Eligible Property upon such
Guarantor’s release) or would result under any other provision of this Agreement
after giving effect to such release, and (v) the Borrower shall have delivered
to the Administrative Agent an Officer’s Certificate certifying that the
conditions in clauses (ii) through (iv) above have been satisfied. The
Administrative Agent will (at the sole cost of the Borrower) following receipt
of such Guarantor Release Notice and Officer’s Certificate, and each of the
Lenders and L/C Issuers irrevocably authorizes the Administrative Agent to,
execute and deliver such documents as the Borrower or such Guarantor may
reasonably request to evidence the release of such Guarantor from its
obligations hereunder and under the other Loan Documents, which documents shall
be reasonably satisfactory to the Administrative Agent. For the avoidance of
doubt, each Unencumbered Eligible Property that is owned or ground leased
directly or indirectly by a Guarantor that has been released from its
obligations hereunder and under the other Loan Documents pursuant to
Section 10.10(b) will immediately upon such release cease to be an Unencumbered
Eligible Property.

 

(c)     The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Guarantor released pursuant to Section
10.10(b).

 

10.11     Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the

 

131

--------------------------------------------------------------------------------



 

Relevant Payment exceeding such Guarantor’s Contribution Percentage (as defined
below) of the aggregate payments made by all Guarantors in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment (such
excess, the “Aggregate Excess Amount”), each such Guarantor shall have a right
of contribution against each other Guarantor who either has not made any
payments or has made payments in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment in an aggregate amount less than such
other Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment at the time of each computation; provided, that no
Guarantor may take any action to enforce such right until after all Guaranteed
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in full in cash and the Commitments and the Facilities with respect to the
Guaranteed Obligations are terminated and all Letters of Credit have been
cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuers, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 10.11 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 10.11, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by (y)
the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 10.11, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid in full in cash and the Commitments
and the Facilities with respect to the Guaranteed Obligations are terminated and
all Letters of Credit have been cancelled, have expired or terminated or have
been collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers. Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.

 

10.12     Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty hereunder by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes

 

132

--------------------------------------------------------------------------------



 

to provide such funds or other support to each Specified Loan Party with respect
to such Swap Obligation as may be needed by such Specified Loan Party from time
to time to honor all of its obligations under this Guaranty and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 10.12 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends this Section 10.12 to constitute, and
this Section 10.12 shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

 

Article XI.      MISCELLANEOUS

 

11.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or, to the extent such amendment or waiver (i)
changes the definition of “Required Revolving Lenders”, “Required Term A-1
Lenders”, “Required Term A-2 Lenders”, or “Required Incremental TL Facility
Lenders” each Lender under the applicable Facility or (ii) waives any obligation
of the Borrower to pay Letter of Credit Fees at the Default Rate, the Required
Revolving Lenders), the Borrower and any applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (x) the Administrative Agent
and the Borrower may, without the consent of any Lender or any Guarantor then
party hereto, (1) amend this Agreement to add a Subsidiary as a “Guarantor”
hereunder pursuant to a joinder agreement in substantially the form of Exhibit G
and (2) amend, modify or supplement this Agreement and any other Loan Document
to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender and (y)
notwithstanding the foregoing provisions of this Section 11.01 (including the
first proviso above), no such amendment, waiver or consent shall:

 

(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

 

(b)     without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders, the Required Term
A-1 Lenders, the Required Term A-2 Lenders or the Required Incremental TL
Facility Lenders, as the case may be;

 

(c)     extend (except as provided in Section 2.14) or increase the Commitment
of any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

 

133

--------------------------------------------------------------------------------



 

(d)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment;

 

(e)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(f)     change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

 

(g)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in the first paragraph of this Section 11.01), without the
written consent of each Lender;

 

(h)     release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except as expressly provided in the Loan
Documents; or

 

(i)     impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A-1 Facility, each Term A-1
Lender, (ii) if such Facility is the Term A-2 Facility, each Term A-2 Lender,
(iii) if such Facility is an Incremental TL Facility, each Term Lender holding
Term Loans of such Incremental TL Facility, and (iv) if such Facility is the
Revolving Credit Facility, each Revolving Credit Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, amend, or waive
or consent to any departure from, the definitions of LIBOR, LIBOR Screen Rate,
LIBOR Successor Rate, LIBOR Successor Rate Conforming Changes or Scheduled
Unavailability Date or the provisions of Section 3.07; and (v) the Fee Letter
may be amended, or rights or privileges

 

134

--------------------------------------------------------------------------------



 

thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased or extended (except as
provided in Section 2.14) without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender in a disproportionately
adverse manner relative to other affected Lenders shall require the consent of
such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, subject to the provisions
of Section 2.15, in connection with the establishment of any Incremental TL
Facility the Administrative Agent, the Borrower and the Lenders providing
commitments for such Incremental TL Facility may (without the consent of any
other Person) amend, modify or supplement this Agreement and the other Loan
Documents (A) to incorporate the terms of such Incremental TL Facility and to
permit the extensions of credit and related obligations and liabilities arising
in connection therewith from time to time outstanding to share ratably in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the then existing
facilities hereunder, (B) to permit the Term Lenders providing such Incremental
TL Facility to participate in any required vote or action required to be
approved by the Required Lenders or (if applicable to Term Lenders) by any other
number, percentage or class of Lenders hereunder and (C) the terms or provisions
in any Loan Document requiring pro rata payments, distributions or sharing of
payments (including Section 8.03) so long as such payments, distributions and
sharing of payments continue to be based on each Lender’s Applicable Percentage
with respect to the Facilities in which it participates.

 

11.02     Notices; Effectiveness; Electronic Communications.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)     if to a Loan Party, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).

 

135

--------------------------------------------------------------------------------



 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, an L/C Issuer or a Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

 

136

--------------------------------------------------------------------------------



 

In addition, in no event shall any Agent Party have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)     Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one or more of the
Borrower and its Subsidiaries or their respective securities for purposes of
United States Federal or state securities laws.

 

(e)     Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices, Letter of Credit Applications and Swing Line Loan Notices)
purportedly given by or on behalf of a Loan Party even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Loan Party shall jointly and severally indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan

 

137

--------------------------------------------------------------------------------



 

Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuers; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or the Swing Line Lender, as the case may
be) hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Loan Parties shall jointly and severally pay, or
cause to be paid, (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Bookrunners and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the Arrangers and the Bookrunners), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, amendments and
restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer, including the allocated
costs of internal counsel), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)     Indemnification. The Loan Parties shall jointly and severally indemnify
the Administrative Agent (and any sub-agent thereof), the Arrangers, the
Bookrunners, the Swing Line Lender, each Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable, actual and documented fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time

 

138

--------------------------------------------------------------------------------



 

charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the any Loan
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to any Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee (or any Affiliate Controlled by or
under common Control with such Indemnitee).

 

(c)     Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Arrangers, the Bookrunners, the Swing Line Lender, the L/C Issuers
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Arrangers, the
Bookrunners, the Swing Line Lender, the L/C Issuers or such Related Party, as
the case may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger, any Bookrunner, the
Swing Line Lender or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Swing Line Lender or any L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

139

--------------------------------------------------------------------------------



 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party, nor any Subsidiary thereof, shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

(f)     Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Credit Facility and the Term Facilities and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05     Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount received by such Lender
or such L/C Issuer and so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its

 

140

--------------------------------------------------------------------------------



 

rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted such assignment or
transfer without such consent shall be null and void) and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 11.06(b), (ii) by way
of participation in accordance with the provisions of Section 11.06(d) or (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under any Facility or contemporaneous assignments to related
Approved Funds (determined after giving effect to such Assignments) that equal
at least the amount specified in subsection (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of any Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

141

--------------------------------------------------------------------------------



 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) if such
assignment is with respect to the Revolving Credit Facility, such assignment is
to a Revolving Credit Lender or an Affiliate of a Revolving Credit Lender or (3)
if such assignment is with respect to a Term Facility, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if an assignment is to a
Person that is not a Lender in respect of the applicable Facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

 

(C)     the consent of the L/C Issuers and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility that is
not to a Revolving Credit Lender.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, and shall
pay or cause to be paid to the Administrative Agent a processing and recordation
fee in the amount of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, and such fee shall be waived in the event of an
assignment by a Lender to its Affiliate. The assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made (A)
to any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative

 

142

--------------------------------------------------------------------------------



 

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to (i) the assignee Lender and/or (ii) in the
case of a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for

 

143

--------------------------------------------------------------------------------



 

inspection by any Loan Party and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Loan Party, any L/C Issuer, the Swing Line
Lender or the Administrative Agent, sell participations to any Person (other
than a natural person or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the other Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b) and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any

 

144

--------------------------------------------------------------------------------



 

Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.

 

(f)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer and/or the Swing Line Lender assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 11.06(b) above, such Lender may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as the Swing Line Lender. In the event of any
such resignation as an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder, as the case may be; provided, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of such
Lender as an L/C Issuer or the Swing Line Lender, as the case may be. If any
Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). If any Lender resigns as
the Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit issued by the resigning L/C Issuer, if any, outstanding at
the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.

 

11.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates

 

145

--------------------------------------------------------------------------------



 

and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
Section 11.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or any of its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or another Loan Party. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

146

--------------------------------------------------------------------------------



 

11.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Required Lenders, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10     Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier

 

147

--------------------------------------------------------------------------------



 

or other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.13     Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

148

--------------------------------------------------------------------------------



 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)     such assignment does not conflict with applicable Laws; and

 

(e)     in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW YORK.

 

(b)     SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, ANY l/c Issuer, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE

 

149

--------------------------------------------------------------------------------



 

PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, amendment and restatement, waiver or other modification hereof or
of any other Loan Document), each of the Loan Parties acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Bookrunners are arm’s-length commercial transactions
between the

 

150

--------------------------------------------------------------------------------



 

Borrower, each of the other Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Bookrunners, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and the other Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each of the Lenders, each of the
Arrangers and each of the Bookrunners is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) none of the Administrative Agent, any Lender, any
Arranger or any Bookrunner has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders, the
Arrangers and the Bookrunners and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, the other Loan Parties and their respective Affiliates, and none
of the Administrative Agent, any Lender, any Arranger or any Bookrunner has any
obligation to disclose any of such interests to the Borrower, the other Loan
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Borrower and each of the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent, any
Lender, any Arranger or any Bookrunner with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17     Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation, Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18     USA PATRIOT Act. Each Lender that is subject to the U.S. Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the U.S. Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the U.S.

 

151

--------------------------------------------------------------------------------



 

Patriot Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

 

11.19     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20     Existing Notes. On the Closing Date, the Existing Notes, if any, held
by each Lender shall be deemed to be cancelled. All amounts owing under, and
evidenced by, the Existing Notes of any Lender as of the Closing Date shall
continue to be outstanding hereunder notwithstanding any such cancellation and
such amounts shall in any event be evidenced by, and governed by the terms of,
the Loan Documents. Each Lender, whether or not requesting a Revolving Credit
Note, a Term A-1 Note or a Term A-2 Note hereunder, shall use its commercially
reasonable efforts to deliver the Existing Notes held by it to the Borrower for
cancellation and/or amendment and restatement. Each Lender hereby agrees to
indemnify and hold harmless the Loan Parties from and against any and all
liabilities, losses, damages, actions or claims that may be imposed on, incurred
by or asserted against any Loan Party arising out of such Lender’s failure to
deliver the Existing Notes held by it to the Borrower for cancellation, subject
to the condition that the Borrower shall not make any payment to any Person
claiming to be the holder of such Existing Notes unless such Lender is first
notified of such claim and is given the opportunity, at such Lender’s sole cost
and expense, to assert any defenses to such payment.

 

11.21     Amendment and Restatement. As of the Closing Date, the “Lenders” under
(and as defined in) the Existing Credit Agreement shall be Lenders under this
Agreement with Commitments as set forth on Schedule 2.01 hereto. On the Closing
Date, the Existing Credit Agreement shall be amended, restated and superseded in
its entirety by this Agreement. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the rights, obligations and liabilities of the
respective parties (including the Obligations) existing under the Existing
Credit Agreement as in effect prior to the Closing Date and (b) such obligations
are in all respects continuing (as amended and restated hereby) with only the
terms thereof being modified as provided in this Agreement. Without limiting the
generality of the foregoing (i) all “Loans” outstanding under the Existing
Credit Agreement shall on the Closing Date become Loans hereunder and (ii) all
other Obligations outstanding under the Existing Credit Agreement shall on the
Closing Date be Obligations under this Agreement.

 

11.22     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to

 

152

--------------------------------------------------------------------------------



 

the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 

[signature pages immediately follow]

 

 

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER

 

 

APPLE HOSPITALITY REIT, INC.,

a Virginia corporation

 

 

By:          /s/ Bryan F. Peery          

Name: Bryan F. Peery

Title:   Executive Vice President and

 Chief Financial Officer

 

 

--------------------------------------------------------------------------------



 

 

GUARANTORS

 

 

APPLE REIT SEVEN, INC.

APPLE SEVEN HOSPITALITY, INC.

APPLE SEVEN HOSPITALITY MANAGEMENT, INC.

APPLE SEVEN HOSPITALITY OWNERSHIP, INC.

APPLE SEVEN SERVICES LAKELAND, INC.

APPLE SEVEN SERVICES PROVO-SAN DIEGO, INC.

APPLE SEVEN MANAGEMENT SERVICES GP, INC.

APPLE SEVEN MANAGEMENT SERVICES LP, INC.

APPLE SEVEN SERVICES HIGHLANDS RANCH, INC.

APPLE SEVEN SPE RICHMOND, INC.

APPLE SEVEN SERVICES RICHMOND, INC.,

each a Virginia corporation

 

 

By:          /s/ Bryan F. Peery          

Name: Bryan F. Peery

Title:   President of, and on behalf of, each of the 11
            entities listed above

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

APPLE REIT EIGHT, INC.

APPLE EIGHT HOSPITALITY, INC.

APPLE EIGHT HOSPITALITY MANAGEMENT, INC.

APPLE EIGHT HOSPITALITY MASSACHUSETTS, INC.

APPLE EIGHT HOSPITALITY MASSACHUSETTS SERVICES, INC

APPLE EIGHT HOSPITALITY OWNERSHIP, INC.

APPLE EIGHT NC GP, INC.

APPLE EIGHT NC LP, INC.

APPLE EIGHT CALIFORNIA, INC.

APPLE EIGHT SERVICES FAYETTEVILLE, INC.

APPLE EIGHT SERVICES JACKSONVILLE, INC.

APPLE EIGHT SERVICES WINSTON-SALEM, INC.

APPLE EIGHT SPE SAVANNAH, INC.,

each a Virginia corporation

 

 

By:          /s/ Bryan F. Peery          

Name: Bryan F. Peery

Title:   President of, and on behalf of, each of the 13
            entities listed above

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

APPLE NINE HOSPITALITY, INC.

APPLE NINE HOSPITALITY MANAGEMENT, INC.

APPLE NINE HOSPITALITY OWNERSHIP, INC.

APPLE NINE HOSPITALITY TEXAS SERVICES, INC.

APPLE NINE HOSPITALITY TEXAS SERVICES II, INC.

APPLE NINE HOSPITALITY TEXAS SERVICES III, INC.

APPLE NINE LOUISIANA GP, INC.

APPLE NINE NC GP, INC.

APPLE NINE NC LP, INC.

APPLE NINE PENNSYLVANIA, INC.

APPLE NINE HOSPITALITY TEXAS SERVICES IV, INC.

APPLE NINE FLORIDA SERVICES, INC.

APPLE NINE SERVICES BRISTOL, INC.

APPLE NINE SPE MALVERN, INC.,

each a Virginia corporation

 

 

By:          /s/ Bryan F. Peery          

Name: Bryan F. Peery

Title:   President of, and on behalf of, each of the 14
            entities listed above

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

APPLE REIT TEN, INC.

APPLE TEN FLORIDA SERVICES, INC.

APPLE TEN HOSPITALITY MANAGEMENT, INC.

APPLE TEN HOSPITALITY OWNERSHIP, INC.

APPLE TEN HOSPITALITY TEXAS SERVICES II, INC.

APPLE TEN HOSPITALITY TEXAS SERVICES III, INC.

APPLE TEN HOSPITALITY TEXAS SERVICES IV, INC.

APPLE TEN HOSPITALITY TEXAS SERVICES, INC.

APPLE TEN HOSPITALITY, INC.

APPLE TEN NC GP, INC.

APPLE TEN NC LP, INC.

APPLE TEN OKLAHOMA SERVICES, INC.

APPLE TEN SERVICES GAINESVILLE, INC.

APPLE TEN SERVICES KNOXVILLE II, INC.

APPLE TEN SERVICES SCOTTSDALE, INC.

APPLE TEN SERVICES OHARE, INC.

APPLE TEN ILLINOIS MM, INC.

APPLE TEN ILLINOIS SERVICES, INC.,

each a Virginia corporation

 

 

By:          /s/ Bryan Peery          

Name: Bryan Peery

Title:   President of, and on behalf of, each
            of the 18 entities listed above

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

APPLE TEN ALABAMA SERVICES, LLC 

a Virginia limited liability company

 

By: APPLE TEN HOSPITALITY MANAGEMENT, INC.,

a Virginia corporation

Manager

 

 

By:          /s/ Bryan Peery     

Name: Bryan Peery

Title:   Vice President

 

 

APPLE TEN NEBRASKA, LLC 

a Virginia limited liability company

 

By: APPLE TEN HOSPITALITY OWNERSHIP, INC.,

a Virginia corporation

Manager

 

 

By:          /s/ Bryan Peery               

Name: Bryan Peery

Title:   Vice President

 

 

APPLE TEN BUSINESS TRUST 

a Virginia business trust

 

By: APPLE TEN HOSPITALITY OWNERSHIP, INC.,

a Virginia corporation

Sole Trustee

 

By:          /s/ Bryan Peery                    

Name: Bryan Peery

Title:   Vice President

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

APPLE TEN NORTH CAROLINA, L.P. ,

a Virginia limited partnership

 

By: APPLE TEN NC GP, INC., a Virginia corporation

General Partner

 

 

By:          /s/ Bryan Peery          

Name: Bryan Peery

Title:   President

 

 

APPLE TEN OKLAHOMA, LLC ,

a Virginia limited liability company

 

By: APPLE REIT TEN, INC., a Virginia corporation

Manager

 

 

By:          /s/ Bryan Peery     

Name: Bryan Peery

Title:   President

 

 

APPLE TEN ILLINOIS, LLC ,

a Virginia limited liability company

 

By: APPLE TEN ILLINOIS MM, INC., a Virginia corporation

Managing Member

 

 

By:          /s/ Bryan Peery     

Name: Bryan Peery

Title:   President

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

APPLE NINE MISSOURI, LLC,

a Virginia limited liability company

 

By: APPLE NINE HOSPITALITY OWNERSHIP, INC.,

a Virginia corporation

Manager

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

 

APPLE NINE NORTH CAROLINA, L.P.,

a Virginia limited partnership

 

By: APPLE NINE NC GP, INC., a Virginia corporation

General Partner

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

 

APPLE NINE MALVERN PENNSYLVANIA BUSINESS TRUST,

a Pennsylvania business trust

 

By: APPLE NINE SPE MALVERN, INC., a Virginia corporation

Trustee

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

APPLE NINE OKLAHOMA, LLC,

a Virginia limited liability company

 

By: APPLE HOSPITALITY REIT, INC., a Virginia corporation

Manager

 

 

By:          /s/ Bryan F. Peery          

Name: Bryan F. Peery

Title:   Executive Vice President and

Chief Financial Officer

 

 

APPLE NINE LOUISIANA, L.P.,

a Virginia limited partnership

 

By: APPLE NINE LOUISIANA GP, INC., a Virginia corporation

General Partner

 

 

By:          /s/ Bryan F. Peery          

Name: Bryan F. Peery

Title:   President

 

 

APPLE NINE PENNSYLVANIA BUSINESS TRUST,

a Pennsylvania Business Trust

 

 

By:

APPLE NINE PENNSYLVANIA, INC.

a Virginia corporation

Sole Trustee

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

APPLE EIGHT HOSPITALITY MIDWEST, LLC,

APPLE EIGHT HOSPITALITY TEXAS, LLC,

each a Virginia limited liability company

 

By: APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia corporation

Manager of, and on behalf of, each of the two above entities

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

 

APPLE EIGHT NORTH CAROLINA, L.P.,

a Virginia limited partnership

 

By: APPLE EIGHT NC GP, INC., a Virginia

corporation

General Partner

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

 

APPLE EIGHT HOSPITALITY TEXAS SERVICES, LLC,

a Virginia limited liability company

 

By: APPLE EIGHT HOSPITALITY MANAGEMENT, INC.,

 a Virginia corporation

Manager

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

APPLE SEVEN SERVICES, LLC,

APPLE SEVEN SERVICES II, LLC,

each a Virginia limited liability company

 

By: APPLE SEVEN MANAGEMENT SERVICES GP, INC., a Virginia corporation

Managing Member of, and on behalf of, each of the two above entities

 

 

By:          /s/ Bryan F. Peery          

Name: Bryan F. Peery

Title:   President

 

 

APPLE SEVEN SERVICES SOUTHEAST, L.P.,

a Virginia limited partnership

 

By: APPLE SEVEN MANAGEMENT SERVICES GP, INC.,

 a Virginia corporation

Managing Member

 

 

By:          /s/ Bryan F. Peery     

Name: Bryan F. Peery

Title:   President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

bank of america, n.a., as
Administrative Agent

 

By: /s/ Paley Chen

Name: Paley Chen

Title:   Vice President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

bank of america, n.a., as a Lender, an L/C Issuer and the Swing Line Lender

 

By: /s/ Matthew R. Lohr

Name: Matthew R. Lohr

Title:   Vice President

 

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender and an L/C Issuer

 

By: /s/ Tayven Hike

Name: Tayven Hike

Title:   Vice President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer

 

By: /s/ Shahin Shariff

Name: Shahin Shariff

Title:   Vice President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Lori Y. Jensen

Name: Lori Y. Jensen

Title:   Senior Vice President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender

 

By: /s/ David Bouton

Name: David Bouton

Title:   Managing Director

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as a Lender

 

By: /s/ Ghi S. Gavin

Name: Ghi S. Gavin

Title:   Senior Vice President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

By: /s/ Chad Hale

Name: Chad Hale

Title:   Director

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

By: /s/ Hideo Notsu

Name: Hideo Notsu

Title:   Managing Director

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

By: /s/ Brad Bowen

Name: Brad Bowen

Title:   Senior Vice President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

By: /s/ Lisa M. Mahoney

Name: Lisa M. Mahoney

Title:   Assistant Vice President

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Katie Chowdhry

Name: Katie Chowdhry

Title:   Vice President

 

 

 

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____

To:

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein
defined),among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

The undersigned hereby requests (select one):

☐ A Borrowing of Revolving Credit Loans

☐ A Borrowing of Term A-1 Loans

☐ A Borrowing of Term A-2 Loans

☐ A conversion or continuation of Revolving Credit Loans

☐ A conversion or continuation of Term A-1 Loans

☐ A conversion or continuation of Term A-2 Loans

 

1.     On                                                       (a Business
Day).

 

2.     In the amount of $                                  .

 

3.     Comprised of                                                            
              .
                                      [Type of Committed Loans requested]

 

4.     For Eurodollar Rate Loans: with an Interest Period of              
months.

 

5.    The Loans, if any, borrowed hereunder shall be disbursed to the following
bank for credit by that bank to the following deposit account:

 

____________________

____________________

____________________

 

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01(a) of the Agreement, the proviso to Section 2.01(b)(i)
or the proviso to Section 2.01(c)(i), as applicable.

 

A-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------



 

 

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.]1

 

 

APPLE HOSPITALITY REIT, INC.

 

 

 

By:                                                          

Name:                                                     

Title:                                                       

 

 

 

 

 

--------------------------------------------------------------------------------

1 Include only in the case of a Borrowing.

 

 

 

A-2

Form of Committed Loan Notice

--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date: ___________, _____

 

 

 

 

To:

Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein
defined),among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.     On                                (a Business Day).

 

2.     In the amount of $                                       . 1

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.

 

 

 

APPLE HOSPITALITY REIT, INC.

 

By:                                                              

Name:                                                      

Title:                                                        

 

 

--------------------------------------------------------------------------------

1 Shall not be less than $100,000.

 

 

B-1

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

FORM OF REVOLVING CREDIT NOTE

 

___________, _____

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan [and Swing Line Loan] from time
to time made by the Lender to the Borrower under that certain Second Amended and
Restated Credit Agreement, dated as of July 27, 2018 (as amended, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined),among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan [and Swing Line Loan] from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. [Except as otherwise provided in Section 2.04(f)
of the Agreement with respect to Swing Line Loans, a][A]ll payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Administrative Agent will maintain a Register
pursuant to the terms of Section 11.06(c) of the Agreement where any transfers
of this Revolving Credit Note, the name and address of the Lender, and the
Revolving Credit Commitment of, and principal amounts (and the related interest
amounts) of the Revolving Credit Loans[, Swing Line Loans] and L/C Obligations
owing to, the Lender will be recorded. The Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of the Lender, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

 

C-1

Form of Revolving Credit Note

--------------------------------------------------------------------------------



 

 

This Revolving Credit note and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Revolving Credit note and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
NEW yORK.

 

 

 

[Remainder of page intentionally left blank.]

 

 

 

C-2

Form of Revolving Credit Note

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as of the date first above written.

 

 

 

APPLE HOSPITALITY REIT, INC.

 

 

 

By:                                                            

 

Name:                                                       

 

Title:                                                         

 

 

 

 

 

C-3

Form of Revolving Credit Note

--------------------------------------------------------------------------------



 

LoanS AND PAYMENTS with respect thereto

 



Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           



 

 

 

C-4

Form of Revolving Credit Note

--------------------------------------------------------------------------------



 

 

EXHIBIT D-1

 

 

FORM OF TERM A-1 NOTE

 

___________, _____

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term A-1 Loans made by the Lender to the Borrower under
that certain Second Amended and Restated Credit Agreement, dated as of July 27,
2018 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined),among Apple Hospitality REIT,
Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders and L/C
Issuers party thereto and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term A-1 Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term A-1 Note is one of the Term A-1 Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term A-1 Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term A-1 Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement. The
Administrative Agent will maintain a Register pursuant to the terms of Section
11.06(c) of the Agreement where any transfers of this Term A-1 Note, the name
and address of the Lender, and the Term A-1 Commitment of, and principal amounts
(and the related interest amounts) of the Term A-1 Loans owing to, the Lender
will be recorded. Term A-1 Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term A-1 Note and endorse
thereon the date, amount and maturity of its Term A-1 Loans and payments with
respect thereto.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A-1 Note.

 

D-1-1

Form of Term A-1 Note

--------------------------------------------------------------------------------



 

 

This TERM A-1 note and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this term a-1 note and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of NEW yORK.

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

D-1-2

Form of Term A-1 Note

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Term A-1 Note to be executed by
its duly authorized officer as of the date first above written.

 

 

APPLE HOSPITALITY REIT, INC.

 

 

 

By:                                                             

 

Name:                                                         

 

Title:                                                           

 

 

 

 

D-1-3

Form of Term A-1 Note

--------------------------------------------------------------------------------



 

 

EXHIBIT D-2

 

 

FORM OF TERM A-2 NOTE

 

___________, _____

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term A-2 Loans made by the Lender to the Borrower under
that certain Second Amended and Restated Credit Agreement, dated as of July 27,
2018 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined),among Apple Hospitality REIT,
Inc., a Virginia corporation (the “Borrower”), certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders and L/C
Issuers party thereto and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term A-2 Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term A-2 Note is one of the Term A-2 Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term A-2 Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term A-2 Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement. The
Administrative Agent will maintain a Register pursuant to the terms of Section
11.06(c) of the Agreement where any transfers of this Term A-2 Note, the name
and address of the Lender, and the Term A-2 Commitment of, and principal amounts
(and the related interest amounts) of the Term A-2 Loans owing to, the Lender
will be recorded. Term A-2 Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term A-2 Note and endorse
thereon the date, amount and maturity of its Term A-2 Loans and payments with
respect thereto.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A-2 Note.

 

D-2-1

Form of Term A-2 Note

--------------------------------------------------------------------------------



 

 

This TERM A-2 note and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this term a-2 note and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of NEW yORK.

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

D-2-2

Form of Term A-2 Note

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Term A-2 Note to be executed by
its duly authorized officer as of the date first above written.

 

 

APPLE HOSPITALITY REIT, INC.

 

 

 

By:                                                           

 

Name:                                                      

 

Title:                                                        

 

 

 

D-2-3

Form of Term A-2 Note

--------------------------------------------------------------------------------



 

 

EXHIBIT E

 

form of COMPLIANCE CERTIFICATE

 

 

 

Check for distribution to PUBLIC and

Private side Lenders1

 

 

Financial Statement Date:              ,

 

To:

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein
defined),among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

The undersigned hereby certifies as of the date hereof that he/she is the [chief
executive officer/ chief financial officer/treasurer/controller] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Loan Parties, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.     The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.     The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the consolidated
financial condition, results of operations, shareholder’s equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

--------------------------------------------------------------------------------

1 If this is not checked, this certificate will only be posted to Private side
Lenders.

 

 

E-1

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

 

2.     The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.     A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all of their Obligations under the Loan
Documents, and

 

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

 

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.     The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects (or, in
the case of Section 5.19, all respects) on and as of the date hereof, except (x)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
(y) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Compliance Certificate, the
representations and warranties contained in subsections(a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsections(a) and (b), respectively, of Section 6.01 of
the Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.     The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

 

6.     Attached hereto as Schedule 2 are true and correct copies of the
statement of Net Operating Income for the fiscal quarter or year ended as of the
above date for each of the Unencumbered Eligible Properties prepared on a basis
consistent with the Audited Financial Statements. The information contained in
such statement fairly presents the Net Operating Income of the Unencumbered
Eligible Properties for such period.

 

7.     Schedule 2 attached hereto includes a calculation of the Unencumbered
Asset Value as of the last day of the fiscal period covered by this Compliance
Certificate.

 

E-2

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

 

8.     Attached hereto as Schedule 3 is a true and correct copy of the statement
of Funds from Operations for the fiscal quarter or year ended as of the above
date prepared on a basis consistent with the Audited Financial Statements.

 

 

 

 

 

E-3

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,           .

 

APPLE HOSPITALITY REIT, INC.

 

By:                                                           

 

Name:                                                     

 

Title:                                                       

 

 

 

E-4

Form of Compliance Certificate

--------------------------------------------------------------------------------



 

 

EXHIBIT F-1

 

 

ASSIGNMENT AND ASSUMPTION

 

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities provided pursuant to the Credit Agreement and
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities 8) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
credit transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses

 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 Include all applicable subfacilities.

 

 

F-1-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

 

(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.     Assignor[s]:     ______________________________

 

    ______________________________

 

2.     Assignee[s]:    ______________________________

 

   ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.     Borrower:     Apple Hospitality REIT, Inc.

 

4.     Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5.     Credit Agreement:     Second Amended and Restated Credit Agreement, dated
as of July 27, 2018, among Apple Hospitality REIT, Inc., a Virginia corporation
(the “Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

6.     Assigned Interest[s]:

 

Assignor[s]6

Assignee[s]7

Facility

Assigned8

Aggregate

Amount of

Commitment/

Loans for all

Lenders9

Amount of Commitment/

Loans Assigned

Percentage

Assigned of

Commitment/
Loans10

CUSIP Number

   

$____________

$_________

$____________

$_________

____________%

   

$____________

$_________

$____________

$_________

____________%

   

$____________

$_________

$____________

$_________

____________%

 

--------------------------------------------------------------------------------

6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 “Term A-2 Commitment”, etc.

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

F-1-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

 

 

 

[7.     Trade Date:     __________________]11
 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

 

[NAME OF ASSIGNOR]

 

By: _____________________________

Title:

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

By: _____________________________

Title:

 

 

 

[Consented to and]12 Accepted:
 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By: _________________________________

 Title:

 

[BANK OF AMERICA, N.A., as

Swing Line Lender and an L/C Issuer

 

By: _________________________________

      Title:

 

KEYBANK NATIONAL ASSOCIATION, as an L/C Issuer

 

By: _________________________________

      Title:

 

 

--------------------------------------------------------------------------------

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

12 To be added only if the consent of the Administrative Agent, the L/C Issuers
and/or the Swing Line Lender is required by the terms of the Credit Agreement.

 

F-1-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer]

 

By: _________________________________

      Title:

 

 

[Consented to:13
 

APPLE HOSPITALITY REIT, INC.

 

 

By: _________________________________

      Title:]

 

 

 

--------------------------------------------------------------------------------

13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

F-1-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1.     Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by [the][such] Assignor, iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 5.05
thereof or delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and

 

F-1-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

 

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

 

F-1-6

Form of Assignment and Assumption

--------------------------------------------------------------------------------



 

 

EXHIBIT F-2

 

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[see attached]

 

 

 

F-2-1

Form of Administrative Questionnaire

--------------------------------------------------------------------------------



 

 

[ex10-1p1.jpg]

 

F-2-2

Form of Administrative Questionnaire

--------------------------------------------------------------------------------



 

 
[ex10-1p2.jpg]

 

F-2-3

Form of Administrative Questionnaire

--------------------------------------------------------------------------------



 

[ex10-1p3.jpg]

 

F-2-4

Form of Administrative Questionnaire

--------------------------------------------------------------------------------



 

[ex10-1p4a.jpg]

 

F-2-5

Form of Administrative Questionnaire

--------------------------------------------------------------------------------



 

 

EXHIBIT G

 

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of ___, 20__ (this “Joinder Agreement”), made by
Apple Hospitality REIT, Inc. (the “Borrower”) and the Subsidiary[ies] of the
Borrower signatory hereto ([each] a “New Subsidiary Guarantor”), in favor of
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders referred to in that certain Second
Amended and Restated Credit Agreement, dated as of July 27, 2018 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders and L/C
Issuers party thereto and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.   

 

W I T N E S S E T H:

 

WHEREAS, this Joinder Agreement is entered into pursuant to Section 6.12 of the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1. [The][Each] New Subsidiary Guarantor, hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement, and acknowledges and
agrees to:

 

(a)     join the Credit Agreement as a Guarantor, as indicated with its
signature below;

 

(b)     be bound by all covenants, agreements and acknowledgments attributable
to a Guarantor in the Credit Agreement; and

 

(c)     perform all obligations and duties required of it by the Credit
Agreement in each case, to the same extent it would have been bound or obligated
if it had been a signatory to the Credit Agreement on the date of the Credit
Agreement.

 

2. [The][Each] New Subsidiary Guarantor represents and warrants that the
representations and warranties contained in Article V of the Credit Agreement as
they relate to such New Subsidiary Guarantor or which are contained in any
certificate furnished by or on behalf of such New Subsidiary Guarantor are true
and correct on the date hereof.

 

3. The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Subsidiary Guarantor is set forth in Annex I to this Joinder
Agreement.

 

G-1

Form of Joinder Agreement

--------------------------------------------------------------------------------



 

 

4. This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

5. This Joinder Agreement constitutes a Loan Document and that the failure of
any of them to comply with the provisions of this Joinder Agreement shall
constitute an Event of Default.

 

6. Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.

 

7. This JOINDER AGREEMENT and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this JOINDER AGREEMENT and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
NEW yORK.

 

 

 

G-2

Form of Joinder Agreement

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

 

[NEW SUBSIDIARY GUARANTORS[S]],

as [the][a] New Subsidiary Guarantor

 

 

By:__________________________

 Name:

 Title:

 

 

APPLE HOSPITALITY REIT, INC.,

as the Borrower

 

 

By:__________________________

 Name:

  Title:

 

ACKNOWLEDGED AND AGREED TO:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:_________________________

 Name:

 Title:

 

 

G-3

Form of Joinder Agreement

--------------------------------------------------------------------------------



 

 

EXHIBIT H-1

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By: _______________________

 

Name: ________________________

 

Title: ________________________

Dated:     ______________________, 20[ ]

 

H-1-1
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------



 

 

EXHIBIT H-2

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By: _______________________

 

Name: ________________________

 

Title: ________________________

Dated:     ______________________, 20[ ]

 

 

H-2-1
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------



 

 

EXHIBIT H-3

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By: _______________________

 

Name: ________________________

 

Title: ________________________

Dated:     ______________________, 20[ ]

 

 

H-3-1
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------



 

 

EXHIBIT H-4

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders and L/C Issuers party thereto and Bank of
America, N.A., as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page Follows]

 

 

H-4-1
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------



 

 

 

[NAME OF LENDER]

By: _______________________

 

Name: ________________________

 

Title: ________________________

Dated:     ______________________, 20[ ]

 

 

 

 

H-4-2
Form of United States Tax Compliance Certificate

--------------------------------------------------------------------------------



 

EXHIBIT I

 

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, [chief financial officer/chief accounting officer] of Apple
Hospitality REIT, Inc., a Virginia corporation (the “Borrower”), DO HEREBY
CERTIFY on behalf of the Loan Parties that:

 

1.     This certificate is furnished pursuant to Section 4.01(a)(viii) of the
Second Amended and Restated Credit Agreement (as in effect on the date of this
certificate; the capitalized terms defined therein being used herein as therein
defined) dated as July 27, 2018, among the Borrower, certain subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders and L/C
Issuers party thereto and Bank of America, N.A., as Administrative Agent and
Swing Line Lender (as from time to time in effect, the “Credit Agreement”).

 

2.     After giving effect to the transaction to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date), (a) the fair value of the property of each Loan Party is, individually
and together with its Subsidiaries on a consolidated basis, greater than the
total amount of liabilities, including contingent liabilities, of such Loan
Party, individually and together with its Subsidiaries on a consolidated basis,
respectively, (b) the present fair salable value of the assets of each Loan
Party, individually and together with its Subsidiaries on a consolidated basis,
is not less than the amount that will be required to pay the probable liability
of such Loan Party, individually and together with its Subsidiaries on a
consolidated basis, respectively, on its/their debts as they become absolute and
matured, (c) each Loan Party, individually and together with its Subsidiaries on
a consolidated basis, does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Loan Party’s ability, individually and
together with its Subsidiaries on a consolidated basis, respectively, to pay
such debts and liabilities as they mature, (d) each Loan Party, individually and
together with its Subsidiaries on a consolidated basis, is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Loan Party’s property, individually and together
with its Subsidiaries on a consolidated basis, respectively, would constitute an
unreasonably small capital, and (e) each Loan Party, individually and together
with its Subsidiaries on a consolidated basis, is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

[Signature Page Follows]

 

I-1

Form of Solvency Certificate

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
______________ ___, 20__.

 

APPLE HOSPITALITY REIT, INC.

 

By:                                                            
Name:     
Title:     [Chief Financial Officer/Chief

Accounting Officer]

 

 

 

 

 

I-2

Form of Solvency Certificate

--------------------------------------------------------------------------------



 

 

EXHIBIT J

 

 

FORM OF DESIGNATION NOTICE

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 27, 2018 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Apple Hospitality REIT, Inc., a Virginia corporation (the “Borrower”),
certain subsidiaries of the Borrower from time to time party thereto, as
Guarantors, the Lenders and L/C Issuers party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

DATE:

[Date]

 

[Name of Swap Bank] hereby notifies you, pursuant to the terms of the Credit
Agreement, that it meets the requirements of a Swap Bank under the terms of the
Credit Agreement and is a Swap Bank under the Credit Agreement and the other
Loan Documents.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

[NAME OF SWAP BANK], as a Swap Bank

 

By:                                                                   

Name:                                                       

Title:                                                         

 

 

J-1

Form of Designation Notice

--------------------------------------------------------------------------------



 

 

 

APPLE HOSPITALITY REIT, INC.

 

By:                                                         

Name:     

Title:     

 

 

 

 

 

 

 

 

 

J-2

Form of Designation Notice

 

 